EXHIBIT 10.42












TRANSACTION AGREEMENT

between

VORNADO REALTY L.P.,
a Delaware limited partnership,


and

CROWN JEWEL PARTNER LLC,
a Delaware limited liability company.





Dated April 18, 2019










        

--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page
ARTICLE I
CONTRIBUTION, PURCHASE AND SALE
Section 1.1
Agreement of Contribution, Purchase and Sale
2


Section 1.2
Consideration
2


Section 1.3
Credits and Prorations
3



ARTICLE II
INTENTIONALLY OMITTED
ARTICLE III
ACCEPTANCE OF PROPERTY
Section 3.1
Certain Acknowledgments
8



ARTICLE IV
CLOSING
Section 4.1
Time and Place
9


Section 4.2
Contribution and Conveyance
9


Section 4.3
VRLP’s Deliverables
9


Section 4.4
Investor’s Deliverables
11



ARTICLE V
INTENTIONALLY OMITTED
ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS
Section 6.1
Representations and Warranties Related to VRLP
11


Section 6.2
Representations and Warranties Related to Investor Interests and Properties
14


Section 6.3
Limitations
22


Section 6.4
Representations and Warranties of Investor
23


Section 6.5
Survival of Representations and Warranties
25


Section 6.6
Employee Liability Indemnification by VRLP
25



ARTICLE VII
TAX MATTERS
Section 7.1
Taxes
25


Section 7.2
Indemnification
26



-i-


    

--------------------------------------------------------------------------------







ARTICLE VIII
INTENTIONALLY OMITTED
ARTICLE IX
INTENTIONALLY OMITTED
ARTICLE X
BROKERAGE COMMISSIONS
Section 10.1
Brokerage Commissions
27



ARTICLE XI
DISCLAIMERS AND WAIVERS
Section 11.1
No Reliance
27


Section 11.2
AS-IS SALE; DISCLAIMERS
28


Section 11.3
Survival
31


Section 11.4
Limitation
31



ARTICLE XII
MISCELLANEOUS
Section 12.1
Assignment
31


Section 12.2
Entire Agreement
31


Section 12.3
Exhibits and Schedules
31


Section 12.4
Successors and Assigns
32


Section 12.5
Waiver
32


Section 12.6
Governing Law; Submission to Jurisdiction.
32


Section 12.7
Notices
33


Section 12.8
Attorneys’ Fees
35


Section 12.9
WAIVER OF CERTAIN DAMAGES
35


Section 12.10
Time Periods
35


Section 12.11
Modification of Agreement
35


Section 12.12
Further Instruments
35


Section 12.13
Descriptive Headings
35


Section 12.14
Time of the Essence
35


Section 12.15
Construction of Agreement
35


Section 12.16
JURY TRIAL WAIVER
36


Section 12.17
Survival
36


Section 12.18
Counterparts
36


Section 12.19
Recordation
36


Section 12.20
No Third Party Beneficiaries
36


Section 12.21
Press Releases
36



-ii-


    

--------------------------------------------------------------------------------





Exhibits


A        Definitions
B-1        Partnership Organizational Chart
B-2        List of Subsidiaries
C        Description of the Properties
D        Wiring Instructions
E        Assignment of Investor Interests
F        Form of FIRPTA Certificate
G        Form of Title Affidavit


Schedules


1        Closing Date Subsidiary Transactions
1.3(c)-1    VRLP Responsible Work
1.3(c)-2    VRLP Responsible Violation
1.3(e)(ii)(E)    Signage Receivables
1.3(e)(iii)(A)    New Leases
1.3(e)(iii)(B)    Partnership Leasing Costs
6.2(a)        BMS Preferred Stock
6.2(c)        Financial Statements
6.2(d)        Organizational Documents
6.2(f)        Litigation
6.2(h)        ROFO/ROFR/Rights to Purchase
6.2(i)(1)    Lease Schedule
6.2(i)(2)    TI/LC Schedule
6.2(i)(3)    Lease Defaults
6.2(i)(4)    Rents
6.2(i)(5)    Unapplied Security and Escrow Deposits
6.2(j)        Material Contracts
6.2(k)(i)    Employees
6.2(k)(ii)    Collective Bargaining Agreements
6.2(l)(i)    Employee Plan
6.2(m)        Existing Indebtedness
6.2(n)        Violations
6.2(p)        Condo Documents
6.2(q)        Tax Status and Entity Classification
6.2(r)        Affiliate Agreements
6.2(s)        666 Fifth Leases
6.2(u)        Signage Schedule








-iii-




    

--------------------------------------------------------------------------------










TRANSACTION AGREEMENT
This TRANSACTION AGREEMENT (this “Agreement”) is made as of April ___, 2019 (the
“Effective Date”) by and between VORNADO REALTY L.P., a Delaware limited
partnership (“VRLP”), and CROWN JEWEL PARTNER LLC, a Delaware limited liability
company (“Investor”). Capitalized terms not otherwise defined herein shall have
the meanings ascribed to such terms in Exhibit A hereto.
RECITALS
WHEREAS, VRLP is the sole limited partner of Manhattan High Street Holdings LP,
a Delaware limited partnership (the “Partnership”);
WHEREAS, as more particularly set forth on Exhibit B-1 hereto (the “Partnership
Organizational Chart”) the Partnership owns, directly or indirectly, interests
in the entities depicted on Exhibit B-1 and listed on Exhibit B-2 (each such
entity, a “Subsidiary” and collectively, the “Subsidiaries”; the Partnership and
the Subsidiaries are, collectively, the “Partnership Group”);
WHEREAS, the Property Owners (as defined below) are the respective owners of
certain real property more particularly described on Exhibit C hereto
(collectively, the “Properties”, and the portion of the Properties owned by each
Property Owner, a “Property”);
WHEREAS, on the Closing Date, (i) the Partnership will implement the
transactions described on Schedule 1 (the “Closing Date Subsidiary
Transactions”) (ii) immediately after the consummation of the Closing Date
Subsidiary Transactions, VRLP will sell to Investor, and Investor will purchase
from VRLP (the “Additional Interest Purchase”), a limited partnership interest
(the “Purchased Interest”) in the Partnership such that the aggregate limited
partnership interest in the Partnership acquired by Investor on the Closing Date
pursuant to the Investor Initial Contribution (as defined below) and the
Additional Interest Purchase shall be a forty-eight and five-tenths percent
(48.5%) limited partnership interest in the Partnership (the “Investor
Interests”), and (iii) immediately after the Additional Interest Purchase,
Investor will make a capital contribution to the Partnership in the amount of
$842,444,524.00 (the “Investor Initial Contribution”) in exchange for a limited
partnership interest, following which VRLP will retain a fifty-one and
five-tenths percent (51.5%) limited partnership interest in the Partnership; and
WHEREAS, on the Closing Date, VRLP and Investor, as the limited partners of the
Partnership, shall enter into an Amended and Restated Limited Partnership
Agreement of the Partnership (the “Amended and Restated Partnership Agreement”)
and the Partnership shall enter into an Amended and Restated Limited Liability
Company Agreement for each REIT (as defined below) (each, an “Amended and
Restated REIT Agreement”).


1




--------------------------------------------------------------------------------






NOW, THEREFORE, in consideration of the mutual representations, warranties and
agreements contained in this Agreement, and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
ARTICLE I
CONTRIBUTION, PURCHASE AND SALE

Section 1.1    Agreement of Contribution, Purchase and Sale. Subject to the
terms and conditions hereof, (i) Investor agrees to make the Investor Initial
Contribution, and the Partnership agrees to accept the Investor Initial
Contribution, and (ii) VRLP agrees to sell and convey to Investor, and Investor
agrees to purchase from VRLP, all of VRLP’s right, title and interest in and to
the Purchased Interest.

Section 1.2    Consideration.
(a)    (1) The Investor Initial Contribution shall be Eight Hundred Forty-Two
Million Four Hundred Forty-Four Thousand Five Hundred Twenty-Four and 00/100
Dollars ($842,444,524.00) and (1) the purchase price for the Purchased Interest
(the “Purchase Price” and, together with the Investor Initial Contribution, the
“Consideration”) shall be Four Hundred Sixty-Seven Million Seven Hundred
Forty-Eight Thousand Eight Hundred Thirteen and 13/100 Dollars
($467,748,813.33).
(b)    Payment. The Consideration shall be paid by Investor as follows:
(i)    Prior to the execution and delivery hereof, Investor has delivered to
Chicago Title Insurance Company (the “Escrow Agent”) the sum of One Hundred
Million and No/100 Dollars ($100,000,000.00) (such sum, together with all
interest earned thereon, the “Deposit”), in immediately available funds by a
wire transfer to an escrow account established pursuant to the terms of the
Escrow Agreement.
(ii)    At Closing, interest on the Deposit shall be paid to VRLP and credited
against the Purchase Price payable by Investor.
(iii)    On or before the Closing Date, Investor shall deposit with Escrow
Agent, by wire transfer of immediately available funds made in accordance with
the wiring instructions set forth on Exhibit D, an amount (such amount, the
“Balance of the Consideration”) equal to the sum of:
(x)
the Consideration, as adjusted for the prorations and credits as provided for in
this Agreement, minus

(y)
the Deposit (including any interest accrued thereon).

(c)    Return of Deposit. Investor hereby acknowledges and agrees that, except
as otherwise expressly provided in this Agreement, Investor shall not be
entitled to any refund of the Deposit for any reason.
-2-


    

--------------------------------------------------------------------------------





(d)    Withholding. Investor shall be entitled to deduct and withhold from any
payments made pursuant to this Agreement such amounts as it is required to
deduct and withhold with respect to the making of any such payment under any
applicable Tax law. To the extent that amounts are so withheld, and paid to the
proper taxing authority pursuant to any applicable Tax law, such withheld
amounts shall be treated for all purposes of this Agreement as having been paid
to such Person in respect of which such deduction and withholding was made.
Notwithstanding the foregoing, Investor agrees not to withhold any amounts to
the extent that VRLP complies with its obligations under Section 4.3 of this
agreement.

Section 1.3    Credits and Prorations.
(a)    Cash and Reserves; Liabilities. In addition to the Purchase Price, VRLP
shall receive a credit at Closing in an amount equal to the Investor’s
Percentage of the aggregate amount of all cash and cash equivalents held by the
Partnership Group (other than security deposits held by the Partnership Group).
At Closing, Investor shall receive a credit against the Purchase Price in the
amount of $1,440,450.00.
(b)    Closing Costs. Each party shall pay its own legal fees related to the
negotiation and preparation of this Agreement and all documents required to
consummate the transaction contemplated hereby. VRLP shall pay (x) all costs and
recording fees associated with VRLP’s cure or removal of any title exceptions
that VRLP elects or is obligated to cure or remove and (y) any real estate
transfer taxes and similar amounts owed to the City of New York and the State of
New York (including as a result of the Closing Date Subsidiary Transactions, the
transactions contemplated by this Agreement and any other transfers of the
Properties or any member of the Partnership Group, directly or indirectly, prior
to the date hereof). Investor shall pay (i) all costs associated with its due
diligence, including the cost of architectural, engineering, environmental and
other third party due diligence reports, (ii) all sales and use taxes, if any,
applicable to the sale of the Investor Interests, (iii) except as provided in
clause (x) above, all amounts payable to the Title Company (other than in its
capacity as Escrow Agent), including all premiums for any title insurance policy
and endorsements thereto and all costs and fees for title examination, title
insurance and related Title Company charges associated with the issuance of any
title commitment or policy and (iv) all costs for obtaining any survey or any
update thereto. VRLP and Investor shall each pay one-half of all reasonable
escrow charges, if any, of Escrow Agent related to the Deposit and the Closing.
All other customary purchase and sale closing costs shall be paid by VRLP or
Investor in accordance with the custom in the City of New York.
(c)    Certain Contracts. Whether paid or payable prior to or after Closing,
VRLP shall be responsible for 100% of (i) all costs relating to the construction
work described on Schedule 1.3(c)-1 and (ii) to the extent the applicable
Property Owner is responsible for curing such violation (or any costs, expenses
or fees related thereto), all costs or expenses related to curing the violation
set forth on Schedule 1.3(c)-2 (including any fees, penalties and the cost of
any construction work related to curing the violation) and, in each case, VRLP
shall not be entitled to any credit for such amounts described in this Section
1.3(c).
(d)    640 Fifth Avenue Mortgage Financing. At Closing, (A) Investor shall
contribute to the Partnership an additional amount equal to Investor’s
Percentage of the
-3-


    

--------------------------------------------------------------------------------





estimated closing costs set forth on the Closing Statement (the “Estimated 640
Closing Costs”) for the anticipated financing of 640 Fifth Avenue and (B) VRLP
shall contribute to the Partnership an amount equal to VRLP’s Percentage of the
Estimated 640 Closing Costs. Notwithstanding anything to the contrary, (i) any
yield maintenance premium, defeasance premium (i.e., the cost of defeasance
securities in excess of principal balance of the loan defeased) or other
prepayment premium incurred in connection with the repayment or defeasance of
Existing Indebtedness on or prior to the Closing Date and all other costs and
expenses (including legal fees) incurred by the Partnership Group with respect
to such repayment or defeasance and (ii) and any costs or expenses (including
attorney fees) relating to the issuance of any preferred equity investments by
VRLP or its Affiliates in any Subsidiary or any affiliate debt (collectively,
the “Financing Costs”), in each case, shall be paid by VRLP and shall not be
borne by Investor.
(e)    Prorations. The following shall be prorated between VRLP and Investor as
of 11:59 p.m. on the day immediately preceding the day of Closing (the “Cut-Off
Time”) on the basis of the actual number of days of the month which shall have
elapsed as of the Closing Date and based upon the actual number of days in the
month or year, as applicable:
(i)    Real Estate Taxes. Real estate Taxes and personal property Taxes on the
Property (“Property Taxes”) shall be prorated based upon the payment period
(i.e., calendar or other tax fiscal year) to which same are attributable,
regardless of whether or not any such Property Taxes are then due and payable or
are a lien. VRLP shall cause the Partnership Group to pay at or prior to Closing
any unpaid Property Taxes attributable to periods prior to the date of Closing
that are then due and payable. VRLP shall receive credit in an amount equal to
the Investor’s Percentage of any previously paid or prepaid Property Taxes
attributable to periods from and after the date of Closing. VRLP shall be
entitled to one hundred percent (100%) of any and all tax refunds relating to
Property Taxes payable in respect of the period before the Closing, regardless
of when the refunds are received; provided, however, that if any such refund
creates an obligation to reimburse any tenants for any rents paid or to be paid,
that portion of such refund equal to the amount of such required reimbursement
shall be paid by the Partnership Group directly to the tenants entitled thereto
and VRLP shall not be entitled to such amounts. In the event that as of the date
Closing occurs the actual tax bills for the tax year or years in question are
not available and the amount of Property Taxes to be prorated as aforesaid
cannot be ascertained, then rates, millages and assessed valuation of the
previous year, with known changes and taking into account all applicable
discounts for early payment, shall be used for purposes of the proration at
Closing. If the proration at Closing is based on the Property Taxes for the
previous year as described above, the parties agree to re-prorate the applicable
Property Taxes for the year of Closing based on the actual Property Taxes (with
maximum discount) once the bills are available.
VRLP shall have the right to continue to prosecute and/or settle any pending tax
reduction proceedings in respect of any of the Properties (or any portion
thereof); provided, however, that VRLP shall not settle any such proceeding
without Investor’s prior written consent, which consent shall not be
unreasonably withheld,




-4-


    

--------------------------------------------------------------------------------





conditioned or delayed. Any refunds or savings in the payment of Property Taxes
resulting from such tax reduction proceedings applicable to the period prior to
the date of the Closing shall belong to and be the property of VRLP, and any
refunds or savings in the payment of Property Taxes applicable to the period
from and after the date of the Closing shall belong to and be the property of
the Partnership. All attorneys’ fees and other expenses incurred in obtaining
such refunds or savings shall be apportioned between VRLP and the Partnership in
proportion to the gross amount of such refunds or savings payable to VRLP and
the Partnership, respectively.
(ii)    Rent.
(A)    Fixed rents and Additional Rents under Leases in respect of Current Month
(as defined below) shall be prorated on a per diem basis based upon the number
of days in the month in which Closing occurs (the “Current Month”) prior to the
Closing Date (which shall be allocated to VRLP) and the number of days in the
Current Month on and after the Closing Date (which shall be allocated to the
Partnership).
(B)    If, at the Closing, any fixed rents or Additional Rents are past due by
any tenant at a Property, there shall be no adjustment between the parties at
the Closing with respect to such items, provided that payments in respect
thereof received after the closing by VRLP, Investor or the Partnership Group
from such tenant shall be received and held by such party in trust, and shall be
disbursed as follows:
(i)    First, on account of fixed rent and Additional Rent in respect of the
month in which such amounts are collected, to be apportioned in accordance with
subsection (A) above, (x) if such month is the Current Month, to VRLP and the
Partnership prorated based on the number of days in the current month prior to
the Closing Date or (y) if such month is after the Current Month, the
Partnership, as applicable;
(ii)    Second, without duplication of amounts applied pursuant to clause (i),
on account of fixed rent and Additional Rent in respect of the Current Month, to
be apportioned between VRLP and the Partnership in accordance with subsection
(A), above;
(iii)    Third, to the Partnership, in an amount equal to all fixed rent and
Additional Rent in respect of all periods after the Current Month; and
(iv)    Fourth, to VRLP, in an amount equal to all fixed rent and Additional
Rent in respect of all periods prior to the Current Month.
Each party agrees to remit reasonably promptly to the other the amount of such
rents to which such party is so entitled and to account to the other party
monthly in respect of same.
-5-


    

--------------------------------------------------------------------------------





(C)    The parties shall cause the Partnership to prepare and provide to the
tenants under the Leases a statement of the reconciliation of expenses between
the landlord and the tenants under the Leases in accordance with the terms of
the Leases with respect to the year in which Closing occurs. If the Closing
shall occur prior to the time when any particular item constituting Additional
Rent for the applicable accounting period is payable, then such Additional Rent
shall be apportioned after the Closing. VRLP and the Partnership shall each be
entitled to a prorated amount of such Additional Rent (net of the reasonable
out-of-pocket costs and expenses incurred in the collection thereof) based upon
the portion of such accounting period which occurs prior to and after the
Closing. In addition, without duplication of any amounts prorated under this
Section 1.3(e)(ii), the parties shall cause the Property Owners to pay VRLP any
Additional Rent payable subsequent to the Closing with respect to an accounting
period which expired prior to the Closing. VRLP shall furnish to the Property
Owners all information with respect to the period prior to the Closing
reasonably necessary for the billing of such Additional Rent (including any
required certificates and audited statements required to be delivered under the
Leases with respect to periods accruing prior to the Closing). If, prior to the
Closing, the Partnership Group shall collect any sums on account of Additional
Rent or fixed rent for a year or other period, or any portion of such year or
other period, beginning before but ending after the Closing, such sum shall be
apportioned at the Closing as of the date of the Closing.
(D)    Additional Rent payable by tenants based on an estimated amount and
subject to adjustment or reconciliation pursuant to the related Leases
subsequent to the Closing shall be re-apportioned as and when the related
tenant’s actual obligation for such Additional Rent is reconciled pursuant to
the related Lease. Percentage rents shall be apportioned between VRLP and
Investor on an annual basis, i.e., on a per diem basis based upon the number of
days in the calendar year (or other applicable Lease year, if not a calendar
year) prior to the Closing Date (which shall be allocated to VRLP) and the
number of days in the calendar year (or other applicable Lease year, if not a
calendar year) on and after the Closing Date (which shall be allocated to the
Partnership).
(E)    Notwithstanding the foregoing, the rents and other payments for
historical signage use set forth on Schedule 1.3(e)(ii)(E) shall be solely for
the account of VRLP and shall be paid over to VRLP promptly upon receipt.
(iii)    Tenant Inducement Costs and Leasing Commissions. The Partnership shall
be responsible for the payment of all Tenant Inducement Costs and Leasing
Commissions which become due and payable (whether before or after Closing) as a
result of any Leases set forth on Schedule 1.3(e)(iii)(A) (the “New Leases”), or
any Lease renewals, amendments or expansions (whether or not entered into
pursuant to an option), arising as a result of any New Leases and (B) all Tenant
Inducement Costs and Leasing Commissions with respect to Existing Leases set
forth on Schedule 1.3(e)(iii)(B) (the “Partnership Leasing Costs”). With respect
to Tenant Inducement Costs and Leasing Commissions as a result of Leases
existing as of the date hereof other than Partnership Leasing Costs pursuant to
New Leases, but including those described on Schedule 1.3(e)(iii), to the extent
the same are unpaid as of Closing by
-6-


    

--------------------------------------------------------------------------------





VRLP or the Partnership Group, Investor shall receive a credit against the
Purchase Price in the amount of the Investor’s Percentage of such Tenant
Inducement Costs and Leasing Commissions, and the Partnership shall be
responsible for the payment of the same as and when due.
(iv)    Contracts. With respect to the Contracts, (A) the Purchase Price shall
be increased by Investor’s Percentage of sums prepaid by the Partnership Group
under the Contracts to the extent such payments relate to periods from and after
the Closing Date, and (B) Investor shall be credited for Investor’s Percentage
of any amounts which as of Closing are due or accrued and relate to the period
prior to Closing.
(v)    Utilities. If any electricity, telephone, television, gas, water and
sewer services and other utilities are metered, VRLP shall use reasonable
efforts to have the respective companies providing such utilities read the
meters at or immediately prior to the Cut-Off Time. VRLP shall be responsible
for all charges based on such final meter readings. If such readings are not
obtained (and if such readings are obtained, then with respect to any period
between such reading and the Closing Date), fees related to electricity,
telephone, television, gas, water and sewer services and other utilities, if
any, shall be apportioned based upon the last meter readings, subject to
reapportionment when readings for the relevant period are obtained after the
Closing Date.
(vi)    Condominium Charges. With respect to the Condominium Documents, (A) the
Purchase Price shall be increased by Investor’s Percentage of assessments,
common charges or other amounts prepaid by the Partnership Group under the
Condominium Documents to the extent such payments relate to periods from and
after the Closing Date, and (B) Investor shall be credited for Investor’s
Percentage of any assessments, common charges or other amounts under the
Condominium Documents which as of Closing are due or accrued and relate to the
period prior to Closing.
(f)    Employee Costs. Accrued and unpaid salaries, wages, unused sick time,
unused vacation time, employee benefit fund contributions, social security
taxes, workers’ compensation, pension, fringe benefits and other compensation
and benefits costs for the employees at the Properties shall be prorated as of
the Closing Date.
(g)    Closing Statement. In connection with the Closing, VRLP shall prepare in
good faith a preliminary statement of closing adjustments and prorations in
accordance with this Agreement showing the net amount due to VRLP or Investor as
the result thereof (the “Closing Statement”), and that net amount will be added
to, or deducted from, the Balance of the Consideration. The parties acknowledge
and agree that certain of the prorations and estimates set forth on the Closing
Statement agreed to by the parties were made as of April 8, 2019 and will be
revised in the Post-Closing Statement to reflect the actual Closing Date and the
failure of the Closing Statement to prorate or address any item shall not
preclude the proration of the same pursuant to the Post-Closing Statement.
Within one hundred twenty (120) days following the Closing, representatives of
Investor and VRLP shall jointly prepare in good faith a revised
-7-


    

--------------------------------------------------------------------------------





statement (the “Post-Closing Statement”, and together with the Closing
Statement, the “Closing Statements”), setting forth the final determination of
all items to be included in the Closing Statements, and any necessary payment
shall be made within thirty (30) days after completion of such Post-Closing
Statement. Any item which cannot be finally prorated because of the
unavailability of information shall be tentatively prorated on the basis of the
best data then available and re-prorated when the information is available.
Notwithstanding anything to the contrary contained herein, the parties agree
that in addition to any credits owed to Investor pursuant to this Section 1.3,
Investor shall be entitled to any other credit specifically provided for in the
Closing Statement.
(h)    Purpose of Prorations. Investor and VRLP acknowledge and agree that,
except as otherwise expressly provided herein, the purpose and intent of the
provisions set forth in this Section 1.2(d) and elsewhere in this Agreement as
to prorations and apportionments is that VRLP shall bear all expenses of the
ownership and operation of the Properties (for which buyers and sellers of
similar buildings in the City of New York would customarily prorate or
apportion) and shall receive all income therefrom accruing through the Cut-Off
Time and Investor and VRLP shall bear all such expenses and receive all income
accruing thereafter, pro rata in accordance with the Investor’s Percentage and
VRLP’s Percentage, respectively. Any revenues and/or expenses affecting any
Property that are not otherwise specifically addressed in this Section 1.2(d)
shall be apportioned consistently with the foregoing provisions.
(i)    Errors and Omissions. Any errors or omissions in computing prorations,
credits and apportionments at the Closing shall be corrected promptly after
their discovery. If at any time after the Closing Date but before July 1, 2020,
the amount of an item to be prorated or calculated in accordance with this
Section shall prove to have been incorrect, the party in whose favor the error
was made shall promptly pay to the other party the sum necessary to correct such
error upon receipt of proof of such error.
(j)    Post-Closing Payment Obligations. Any post-Closing payment obligation of
Investor to VRLP or VRLP to Investor under this Section 1.3 shall be payable
exclusively from amounts otherwise distributable by the Partnership to the party
liable for such payment through the mechanism provided in Section 4.4 of the
Amended and Restated Partnership Agreement.
(k)    Survival. The provisions of this Section 1.2(d) shall survive the Closing
until July 1, 2020; provided that (x) the provisions of Section 1.3(c) shall
survive indefinitely and (y) the provisions of Section 1.3(a) shall survive the
Closing for a period of 60 (sixty) days following the applicable statute of
limitations and that the provisions of Section 1.3(e)(i) shall be subject to
Section 7.2(b) of this Agreement.

ARTICLE II
INTENTIONALLY OMITTED

ARTICLE III
ACCEPTANCE OF PROPERTY

Section 3.1    Certain Acknowledgments.
-8-


    

--------------------------------------------------------------------------------





(a)    VRLP’s Due Diligence Materials. On or prior to the Effective Date, VRLP
has provided to Investor certain documents, records and other information
(together with any other materials previously or hereafter provided by VRLP to
Investor or Investor’s agents, employees and representatives, “VRLP Due
Diligence Materials”). Any and all VRLP Due Diligence Materials or other such
materials and information delivered or made available by VRLP or its agents or
consultants to Investor were delivered and made available solely as an
accommodation to Investor and may not be relied upon by Investor in connection
with the purchase of the Properties or as a complete and accurate source of
information with respect to the Properties (including the Properties’
environmental, structural, architectural, mechanical, physical, financial and
economic condition), and Investor agrees that VRLP shall have no liability or
obligation whatsoever for or due to any inaccuracy in or omission from any such
materials and information and that any reliance on or use of such materials and
information shall be at the sole risk of Investor.
(b)    Release and Indemnification. Investor (for itself and the other Investor
Parties) hereby releases VRLP and the other VRLP Parties for any and all Losses
incurred by any Investor Party arising from or in connection with the
Inspections (including any liens placed on the Property or any other property
owned by a Person other than Investor as a result of such Inspections), except
to the extent resulting from VRLP’s gross negligence or willful misconduct. To
the fullest extent permitted by law, Investor shall defend, indemnify and hold
harmless the VRLP Parties from and against any Losses incurred by any VRLP Party
arising from or in connection with the Inspections, except to the extent
resulting from VRLP’s gross negligence or willful misconduct, or the mere
discovery of a pre-existing condition at any of the Properties (except to the
extent exacerbated by Investor). At VRLP’s request, Investor, at its sole cost
and expense, shall repair any damage to a Property or any other property owned
by a Person other than Investor arising from or in connection with the
Inspections and restore such Property or such other third-party property to the
same condition as existed prior to such Inspections, or replace such Property or
such third-party property with property of the same quantity and quality.
(c)    Survival. The provisions of this Section 3.1 shall survive Closing for a
period of one (1) year.


ARTICLE IV
CLOSING

Section 4.1    Time and Place. The Closing shall be consummated through an
escrow administered by Escrow Agent pursuant to additional escrow instructions
that are consistent with this Agreement. The actual date of the Closing is
referred to herein as the “Closing Date”.

Section 4.2    Contribution and Conveyance. At Closing, (i) the Partnership
shall cause the Closing Date Subsidiary Transactions to be consummated (ii)
immediately after the consummation of the Closing Date Subsidiary Transactions,
Investor shall make the Investor Initial Contribution and shall be admitted as a
limited partner of the Partnership, and (iii) immediately after the Investor
Initial Contribution, VRLP shall convey and transfer to Investor, and Investor
shall accept from VRLP, the Purchased Interest. For the avoidance of doubt, all
of
-9-


    

--------------------------------------------------------------------------------





the transactions described in this Section 4.2 shall occur on the Closing Date
pursuant to a single escrow arrangement reasonably acceptable to VRLP and
Investor.

Section 4.3    VRLP’s Deliverables. On or before the Closing Date, VRLP shall:
(a)    execute and deliver, or cause to be executed and delivered, to Escrow
Agent (i) written acknowledgment from the general partner of the Partnership of
Investor’s admission to the Partnership upon Investor making the Investor
Initial Contribution and (ii) an executed copy of an assignment of the Investor
Interests in the form attached hereto as Exhibit E (the “Assignment of Investor
Interests”);
(b)    execute and deliver to Escrow Agent executed copies of the Amended and
Restated Partnership Agreement and the Amended and Restated REIT Agreements;
(c)    execute and deliver to Escrow Agent and Investor a certificate
substantially in the form attached hereto as Exhibit F duly executed by VRLP
stating that VRLP is not a “foreign person” as defined in the Federal Foreign
Investment in Real Property Tax Act of 1980;
(d)    execute and deliver to Escrow Agent and Investor a Form W-9 or a
certificate reasonably acceptable to Investor stating that VRLP is not a
“foreign person” within the meaning of Section 1446(f) of the Code;
(e)    execute and deliver to Escrow Agent the Closing Statement contemplated by
Section 1.3(f), in a form reasonably acceptable to VRLP and Investor;
(f)    OMITTED;
(g)    execute and deliver to Title Company an owner’s title affidavit and
non-imputation affidavit for each Property in the form attached hereto as
Exhibit G;
(h)    deliver to the Title Company and Investor such evidence as may be
reasonably required by the Title Company with respect to the good standing and
authority of VRLP, the approval of VRLP of the transactions contemplated herein,
and the authority of the person(s) executing the documents required to be
executed by VRLP in connection with this Agreement;
(i)    if available as of the Closing Date, execute and deliver to Escrow Agent
all transfer tax returns which are required by law and the regulations issued
pursuant thereto in connection with the payment of all state, county or
municipal real property transfer taxes that are payable or arise as a result of
the consummation of the transactions contemplated by this Agreement, in each
case, as prepared by VRLP and reasonably approved by Investor (the “Transfer Tax
Returns”); provided, that, in the event that the Transfer Tax Returns are not
available as of the Closing Date, VRLP shall execute and deliver the Transfer
Tax Returns to Investor within ten (10) days following the Closing Date and
Investor shall have five (5) days following such delivery to reasonably approve
such Transfer Tax Returns (provided that if
-10-


    

--------------------------------------------------------------------------------





Investor fails to approve or disapprove such Transfer Tax Returns within such
five (5) day period, such Transfer Tax Returns shall be deemed approved by
Investor);
(j)    deliver to Investor evidence reasonably satisfactory to Investor that an
Internal Revenue Service Form 8832 has been filed with respect to each REIT
electing to treat such REIT as a corporation for U.S. federal income tax
purposes effective as of one day prior to the Closing Date; and
(k)    execute and deliver to Escrow Agent such additional documents as shall be
reasonably required to consummate the transactions contemplated by this
Agreement.

Section 4.4    Investor’s Deliverables.
(a)    On or before 1:00 p.m. (Eastern time) on the Closing Date, Investor shall
deliver in escrow to Escrow Agent the full amount of the Balance of the
Consideration, as adjusted pursuant to this Agreement, in immediately available
wire transferred funds.
(b)    On or before the Closing Date, Investor shall:
(i)    deliver to Escrow Agent an executed copy of each of the following: the
Assignment of Investor Interests, the Amended and Restated Partnership
Agreement, the Closing Statement and the Transfer Tax Returns;
(ii)    deliver to the Title Company and VRLP such evidence as may be reasonably
required by the Title Company with respect to the good standing and authority of
Investor, the approval of Investor of the transactions contemplated herein, and
the authority of the person(s) executing the documents required to be executed
by Investor in connection with this Agreement;
(iii)    execute and deliver to VRLP an executed IRS Form W-9 showing that
Investor is a U.S. person that is classified as a partnership for U.S. federal
income tax purposes; and
(iv)    execute and deliver to Escrow Agent such additional documents as shall
be customary and reasonably required to consummate the transactions contemplated
by this Agreement; provided that the foregoing shall in no event increase in any
material respect the cost or obligations of Investor.

ARTICLE V
INTENTIONALLY OMITTED

ARTICLE VI
REPRESENTATIONS, WARRANTIES AND COVENANTS

Section 6.1    Representations and Warranties Related to VRLP and the
Partnership. VRLP makes the following representations and warranties as to
itself and as applicable the Partnership to and for the benefit of Investor, as
of the Effective Date:
-11-


    

--------------------------------------------------------------------------------





(a)    Legal Existence. Each of VRLP and the Partnership is a limited
partnership, duly created, validly existing and in good standing under the Laws
of the State of Delaware.
(b)    Power and Authority, Enforceability. Each of VRLP and the Partnership has
the requisite power and authority to enter into this Agreement and to consummate
the transactions contemplated by this Agreement and each other agreement
contemplated hereby to which it is a party, and perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement by VRLP
and the Partnership and the performance by VRLP and the Partnership of their
respective obligations under this Agreement and each other agreement
contemplated hereby to which VRLP or the Partnership is a party have been duly
authorized by all necessary action on the part of VRLP and the Partnership. This
Agreement and each other agreement contemplated hereby to which it is a party
has been duly executed and delivered by VRLP and the Partnership and constitutes
a valid, legal and binding obligation of VRLP and the Partnership, enforceable
against VRLP and the Partnership in accordance with and subject to its terms,
except as the same may be limited by bankruptcy, insolvency, reorganization,
moratorium or other Laws affecting the rights of creditors generally and subject
to the rules of law governing (and all limitations on) specific performance,
injunctive relief and other equitable remedies.
(c)    No Conflicts. The execution and delivery by VRLP and the Partnership of,
and the compliance with and performance of the terms of, this Agreement and each
other agreement contemplated hereby to which VRLP or the Partnership is a party,
and the sale of the Investor Interests, does not, and the consummation of the
transactions contemplated hereby and thereby will not, conflict with, or result
in any violation of, or default (with or without notice or lapse of time, or
both) under, or give rise to a right of termination, cancellation or
acceleration of any obligation or result in the creation of any lien on any
Property or any lien, charge, covenant, adverse claim, demand, encumbrance,
security interest, mortgage, commitment, pledge, proxy, voting trust, agreement,
or any other restriction of any kind upon (i) the Investor Interests under the
organizational documents or operating agreement of VRLP or the Partnership, (ii)
any contract, agreement, or commitment to which VRLP, any member of the
Partnership Group or the assets or any portion thereof is a party or is bound,
or (iii)  any Law applicable to VRLP, or any Partnership Group member, or their
property, including the Properties, or any order of any court or governmental
instrumentality binding upon VRLP or any Partnership Group member or their
property, including the Properties.
(d)    Consents. No consent, approval, order, license, permit, or authorization
of, or registration, declaration or filing with, any Governmental Authority or
instrumentality, domestic or foreign, or any third party, is required by or with
respect to VRLP or any Partnership Group member in connection with the
execution, performance and delivery by VRLP or the Partnership of this Agreement
and each other agreement contemplated hereby to which it is a party or the
consummation by VRLP or the Partnership of the transactions contemplated hereby
and thereby, except for the filing of transfer and other tax returns which are
required to be filed after the consummation of the transactions contemplated by
this Agreement.
(e)    No Receiver or Bankruptcy. Neither VRLP nor the Partnership nor any
Partnership Group member (i) is a party to or contemplates being the subject of
a voluntary or involuntary proceeding under chapter 11 of title 11 of the U.S.
Code or under any state Laws
-12-


    

--------------------------------------------------------------------------------





relating to debtors, or subject to any general assignment for the benefit of
creditors, (ii) is a debtor under any bankruptcy proceedings, voluntary or
involuntary, (iii) has made an assignment for the benefit of creditors, (iv) has
suffered the appointment of a receiver to take possession of all, or
substantially all, of its assets, which remains pending, (v) has suffered the
attachment or other judicial seizure of all, or substantially all, of its
assets, which remains pending, and to VRLP’s Knowledge, no such action is being
threatened against it and (vi) is subject to execution proceedings,
reorganization or similar action or proceeding. VRLP, the Partnership and each
member of the Partnership Group are each solvent and able to pay their debts as
they become due.
(f)    Compliance.
(i)    Compliance with Anti-Terrorism and Economic Sanctions Laws. None of VRLP,
the Partnership or any Person who owns a controlling interest in or otherwise
controls either of them is (i) listed on the Specially Designated Nationals and
Blocked Persons List or any other similar list of blocked or restricted persons
maintained by the Office of Foreign Assets Control, Department of the Treasury
(“OFAC”), (ii) a “specially designated global terrorist” or other person listed
in Appendix A to Chapter V of 31 C.F.R., as the same has been from time to time
updated and amended, or (iii) a person either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515 or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
a person similarly designated under any related enabling legislation or any
other similar Executive Orders. Neither VRLP nor the Partnership is knowingly
acting, directly, or indirectly, for or on behalf of any person, group, entity,
or nation named by any Executive Order or the United States Treasury Department
as a terrorist, “Specially Designated National and Blocked Person,” or other
banned or blocked person, entity, or nation pursuant to any law that is enforced
or administered by OFAC, or engaging in, instigating, or facilitating this
transaction for or on behalf of any such person, group, entity, or nation.
(g)    Compliance with Anti-Bribery Laws.     None of VRLP, the Partnership or
their respective officers, directors, nor, to VRLP’s Knowledge, employees or
agents of the foregoing, have made, offered or promised to make any improper
payments to any other person or entity to obtain or keep business or to secure
some other improper advantage, the payment of which would violate applicable
law, including the U.S. Foreign Corrupt Practices Act, or any other applicable
anti-corruption or anti-bribery laws (collectively, “Anti-Bribery Laws”), and,
to VRLP’s Knowledge, the Properties have been managed and operated in compliance
with Anti-Bribery Laws.
(h)    Compliance with Anti-Money Laundering Measures. VRLP and the Partnership
have taken measures as required by applicable Law to ensure that they are
operated in accordance with the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq., and
all applicable Laws, regulations and government guidance on compliance therewith
and on the prevention and detection of money laundering violations under 18
U.S.C. §§ 1956 and 1957.


-13-


    

--------------------------------------------------------------------------------





(i)    ERISA. (i) Neither VRLP nor the Partnership is a Plan, a “governmental
plan” (as defined in Section 3(32) of ERISA (a “Governmental Plan”)) or entity
whose assets constitute the assets of a Governmental Plan and (ii) neither VRLP
nor the Partnership have the present intent to transfer any Property or any
interest in a Partnership Group member to any Plan, Governmental Plan or entity
whose assets constitute the assets of a Governmental Plan.
(j)    U.S. Person and Domestically Controlled Qualified Investment Entity
Status. As of the Effective Date, VRLP is a “United States person” within the
meaning of Section 7701(a)(30) of the Code. As of the Effective Date,
approximately ninety-four percent (94%) of the interests in VRLP are owned by a
domestically controlled qualified investment entity within the meaning of
Section 897(h)(4)(B) of the Code and the ownership of the other interests in
VRLP would not cause any Subsidiary REIT to be other than a domestically
controlled qualified investment entity, if all of the Investor Interests were
treated as owned by a “foreign person” within the meaning of Section 897 of the
Code and U.S. Treasury Regulations Section 1.897-9T(c).
(k)    Taxes. The Partnership and each of its Subsidiaries have filed all
necessary returns with respect to Taxes and have paid all Taxes that are due and
payable.

Section 6.2    Representations and Warranties Related to Investor Interests and
Properties. VRLP makes the following representations and warranties to and for
the benefit of Investor, as of the Effective Date:
(a)    Legal Existence. Each Subsidiary is validly existing and in good standing
under the Laws of its state of formation. Each Partnership Group member has the
requisite power and authority to conduct its business and to own its assets,
including the Properties. Each Partnership Group member is duly qualified to do
business as a foreign entity and is in good standing under the laws of each
jurisdiction that requires such qualification. The Partnership does not own,
directly, any indebtedness, capital stock or other securities of any other
Person, other than Manhattan High Street Holdings LLC and Manhattan High Street
REIT Holdings LLC. Except as set forth on Schedule 6.2(a), none of the
Subsidiaries own, directly or indirectly, any indebtedness, capital stock or
other securities of any other Person, other than the applicable other
Subsidiaries as depicted on the Partnership Organizational Chart. Neither VRLP
nor any Partnership Group member is a “foreign person,” “foreign trust” or
“foreign corporation” within the meaning of Section 1445 of the Internal Revenue
Code of 1986, as amended, and the regulations promulgated thereunder.
(b)    Capitalization. Upon the Closing, the Investor Interests will be duly
authorized and validly issued. There are no existing options, liens, charges,
claims, restrictions, pledges, warrants, calls, puts, purchase rights,
subscription rights, conversion rights, exchange rights, encumbrances or
restrictions of any kind or nature, or other rights, agreements, arrangements or
commitments of any character to acquire, or any pre-emptive rights, rights of
first refusal or other similar rights relating to, any of the Investor Interests
or obligating the Partnership to issue, transfer or sell any limited partnership
interests. Except for this Agreement and, upon the Closing, the Amended and
Restated Partnership Agreement, there are no contracts in effect with respect to
the voting or transfer of any of the Investor Interests or any other interest in
the Partnership.
-14-


    

--------------------------------------------------------------------------------





(c)    Partnership Financial Statements; No Undisclosed Liabilities.
(i)    Schedule 6.2(c) describes certain financial information provided to
Investor with respect to the Partnership Group (the “Financial Statements”),
which have been furnished by VRLP to the Investor. VRLP has provided Investor
true and correct copies of the Financial Statements described on Schedule
6.2(c).
(ii)    The Financial Statements have been prepared in accordance with cash
basis accounting consistently applied on a historical cost basis during the
periods involved (except as may be indicated in the notes thereto) and fairly
and accurately present in all material respects, in accordance with a historical
cost basis, the financial position of the Partnership Group members, as of the
dates thereof and the combined or consolidated, as applicable, results of
operations and cash flows for the period then ended. Except as set forth on
Schedule 6.2(c) or provided in the documents listed on Schedules 6.2(i)(1),
6.2(j), 6.2(l)(i), 6.2(m), 6.2(p) or 6.2(s), which, in each case, have been made
available to Investor prior to the date hereof, the Partnership Group members do
not have any Liabilities (whether known or unknown, whether absolute or
contingent, whether liquidated or unliquidated and whether due or to become
due), except for Liabilities stated or adequately reserved against on the
Financial Statements.
(iii)    Except as disclosed in Schedule 6.2(c), from February 28, 2019 the
members of the Partnership Group have conducted their business only in the
ordinary course of business consistent with past practices, there has not been
any material adverse change, payment of any dividend or other distribution, any
material change in accounting methods, principles or practices by the members of
the Partnership Group, except insofar as may have been required by a change in
GAAP consistently applied on a historical cost basis; or incurrence or guaranty
of indebtedness or other liability of any unaffiliated third party by the
Partnership and the Property Owners.
(d)    Organizational Documents. Schedule 6.2(d) sets forth a true, complete and
correct list of the certificate of limited partnership, certificate of
formation, limited partnership agreement and limited liability company
agreement, as applicable, of each Partnership Group member (the “Organizational
Documents”). VRLP has provided Investor with true, complete and correct copies
of each of the Organizational Documents listed on Schedule 6.2(d) prior to the
date of this Agreement. The Organizational Documents remain in full force and
effect and have not been amended, supplemented, or otherwise modified in any
respect, except as set forth on Schedule 6.2(d). Neither VRLP nor the
Partnership Group members, nor to VRLP’s Knowledge, any other party is in
default under the Organizational Documents.
(e)    Limited Partnership Interests & Membership Interests.
(i)    VRLP is the legal and beneficial owner of all of the limited partnership
interests in the Partnership (including the Investor Interests), free and clear
of all options, liens, charges, claims, restrictions, pledges, encumbrances or
restrictions of any kind or nature other than any liens, pledges, security
interests or other
-15-


    

--------------------------------------------------------------------------------





restrictions granted under this Agreement or the Organizational Documents of the
Partnership.
(ii)    The Partnership is the legal and beneficial owner of all of the
Membership Interests in each of the REITs, free and clear of all options, liens,
charges, claims, restrictions, pledges, encumbrances or restrictions of any kind
or nature other than any liens, pledges, security interests or other
restrictions granted under this Agreement or the Organizational Documents of
such REIT.
(iii)    Each Subsidiary owns, legally and beneficially, the ownership interests
in other Subsidiaries as shown in the Partnership Organizational Chart, free and
clear of all options, liens, charges, claims, restrictions, pledges,
encumbrances or restrictions of any kind or nature other than any liens,
pledges, security interests or other restrictions granted under this Agreement
or the Organizational Documents of such Subsidiary.
(iv)    Except as set forth on Schedule 6.2(e), each member of the Partnership
Group has never owned any assets or interests other than its interest in the
Subsidiary shown on Exhibit B-2 or, in the case of the Property Owners, the
Property owned by such Property Owner and has no business and has engaged in no
activity other than the ownership of such Subsidiary shown on Exhibit B-2 or, in
the case of the Property Owners, the Property owned by such Property Owner. The
Investor Interests have never been certificated under Article 8 of the UCC.
(f)    Litigation. Except as set forth on Schedule 6.2(f) and except for any
claim arising in the ordinary course which is covered by insurance and is for
monetary damages in an amount of less than $50,000, there are no litigations,
arbitrations, claims, government investigations, suits, actions or proceedings
related to any Property, or any member of the Partnership Group or VRLP (with
respect to the Properties or the Partnership Group) that are pending or, to
VRLP’s Knowledge, threatened in writing against any member of the Partnership
Group or any Property or VRLP (with respect to the Properties or the Partnership
Group), nor is there any judgment, decree, injunction, rule or order of any
court or Governmental Authority or arbitrator outstanding against VRLP (with
respect to the Properties or the Partnership Group), any member of the
Partnership Group or the Properties which has not been satisfied. Neither VRLP
(with respect to the Properties or the Partnership Group) nor any member of the
Partnership Group are party to or subject to the provision of any judgment,
order, writ, injunction, decree, enforcement action, penalty, monitorship or
award of any Governmental Authority which would be reasonably likely to affect
in any material respect either (i) the ability of VRLP or the Partnership, or
both, to consummate any of the transactions contemplated by this Agreement or to
perform its obligations hereunder, or (ii) the value, ownership or operation of
the Properties.
(g)    Casualty; Condemnation. Neither VRLP nor any member of the Partnership
Group has received written notice of any pending, threatened or contemplated
condemnation, expropriation, eminent domain or similar proceedings relating to
the Property or any portion thereof. There are no pending condemnation,
expropriation, eminent domain or similar proceedings against the Property or any
portion thereof with respect to which the
-16-


    

--------------------------------------------------------------------------------





condemning authority has made service of process on VRLP, any Affiliate thereof,
or any member of the Partnership Group. There is no material unrepaired casualty
damage to any portion of the Property.
(h)    No Rights of First Refusal or Rights to Purchase. (i) No party has any
right of first refusal, rights of first offer or other rights to purchase all or
any portion of any Property or any direct or indirect interest therein, except
as set forth on Schedule 6.2(h); and (ii) VRLP has not entered into any written
agreement providing for its sale of any Property to any party which agreement
remains in effect on the date hereof. Neither VRLP nor any member of the
Partnership Group is a party to any other Contract for the sale or contribution
of the Investor Interests, any direct or indirect ownership interests in any
Subsidiary or any Property.
(i)    Leases.
(i)    The list of Leases identified in Schedule 6.2(i)(1) (the “Lease
Schedule”) lists each Lease (other than short-term signage leases made to
advertisers in the ordinary course of business, or signage leases that do not
provide for the payment of $500,000 or more in any calendar year (including
extension options); provided the Lease Schedule includes any agreement relating
to signage with a tenant under a Lease (or an Affiliate thereof)) in effect at
each Property with respect to which any member of the Partnership Group is the
landlord. Such list is a true, correct and complete list of the Leases and there
are no other leases, licenses or other similar occupancy agreements with respect
to the leasing or occupancy of the Properties other than as set forth on the
Lease Schedule (other than short-term signage leases made to advertisers in the
ordinary course of business; provided the Lease Schedule includes any agreement
relating to signage with a tenant under a Lease (or an Affiliate thereof)). The
Leases identified in the Lease Schedule (x) have not been modified or amended
except as stated in the Lease Schedule and (y) represent the entire agreement
between the relevant landlord and the tenants named therein.
(ii)    VRLP has made available to Investor true, correct and complete copies of
all Leases described in the Lease Schedule, including all amendments,
modifications, supplements, renewals, extensions and guarantees related thereto.
(iii)    Except as set forth on Schedule 6.2(i)(2) (the “TI/LC Schedule”), there
is no obligation on the part of VRLP or any member of the Partnership Group that
will be binding on Investor or any member of the Partnership Group after the
Closing to pay to any broker or other party any Leasing Commissions with respect
to the current term or renewal of the term or expansion of the space covered by
any Lease.
(iv)    The TI/LC Schedule is a true and complete list of all Tenant Inducement
Costs with respect to the Leases or any renewal thereof other than (i) work that
has been completed and paid in full, and (ii) any work or allowance that may be
owed in connection with any future expansion of the leased premises or future
renewal term (in each case, only to the extent such expansion or renewal has not
been exercised).
-17-


    

--------------------------------------------------------------------------------





(v)    Except as set forth on the Lease Schedule, no fixed rents have been
prepaid under any Lease more than thirty (30) days in advance.
(vi)    Except as set forth on Schedule 6.2(i)(3), VRLP has not received written
notice from any tenant under any Lease that VRLP or any member of the
Partnership Group is in default of any monetary or material non-monetary
obligation of landlord under such Lease which default remains uncured and to
VRLP’s Knowledge, there exists no circumstance or event which, with the giving
of notice or passage of time, or both, would constitute a monetary default or a
material non-monetary default by either any member of the Partnership Group or a
tenant under any Lease. Neither VRLP nor any member of the Partnership Group has
sent any written notice to any tenant under any Lease that such tenant is in
default of any obligation under such Lease which default which remains uncured.
(vii)    Except as set forth in Schedule 6.2(i)(4), as of the Business Day
immediately preceding the Closing Date, all fixed rents and Additional Rent were
being collected under the Leases without offset, counterclaim or deduction. No
tenant under any Lease has commenced an audit with respect tenant reimbursements
in the past three (3) years.
(viii)    Schedule 6.2(i)(5) sets forth a true and complete list of all
unapplied security and escrow deposits and letters of credit held by any of
VRLP, its Affiliates, or any member of the Partnership Group (or any lender to
any of the foregoing, in which case, such fact is set forth on Schedule
6.2(i)(5)) in connection with any Lease (including accrued interest thereon)
whether in the form of cash, letter of credit or otherwise (specifying whether
in the form of cash, letter of credit or otherwise). All such deposits in the
form of cash are currently held, and have been held during VRLP’s or applicable
member of the Partnership Group’s, period of ownership, in segregated
interest-bearing accounts that comply with the New York General Obligations Law.
No Person, other than VRLP or a member of the Partnership Group (or, with
respect to any letter of credit set forth on Schedule 6.2(i)(5)) any lender to
any of the foregoing), is holding any security, any deposits or any letters of
credit made by any tenant under any Lease.
(ix)    To VRLP’s Knowledge, no tenant under any Lease has (i) discontinued
operations at the Property or (ii) filed for bankruptcy and, in each case, no
tenant has provided VRLP (or any Affiliate thereof) written notice of its intent
to do so.
(j)    Contracts. Except as set forth on Schedule 6.2(j), (i) each of the
Material Contracts is in full force and effect, neither VRLP nor any member of
the Partnership Group have given nor received any written notice of breach or
default under any such Material Contracts that has not been cured or rescinded,
(ii) neither the Partnership nor any member of the Partnership Group nor, to
VRLP’s Knowledge, any counterparty to any Contract is in material default beyond
applicable notice and cure periods pursuant to such Contract and (iii) there
exists no circumstance or event which, with the giving of notice or passage of
time, or both, would constitute a monetary default or a material non-monetary
default by either VRLP, any member of the Partnership Group or a counterparty
under any Material Contract. VRLP has delivered or
-18-


    

--------------------------------------------------------------------------------





made available to Investor true and complete copies of all Material Contracts
affecting the Properties. Except as set forth on Schedule 6.2(j), there are no
Material Contracts affecting the Properties, and the same have not been amended,
supplemented or otherwise modified, except as shown in such Schedule 6.2(j).
(k)    Employees; Collective Bargaining Agreements.
(i)    Schedule 6.2(k)(i) identifies all of the individuals regularly employed
or assigned by VRLP, its Affiliates or its property managers to provide services
with respect to the Properties, including in connection with the use,
management, maintenance or operation of the Properties (the “Employees”) and
denotes which Employees are employed by the Partnership Group (the “Partnership
Group Employees”). No individual independent contractor provides full-time or
continuing services at the Properties.
(ii)    The collective bargaining agreements identified on Schedule 6.2(k)(ii)
(the “Collective Bargaining Agreements”) are the only collective bargaining
agreements covering the Employees which are binding on the owners of the
Properties (or their Affiliates or property managers with respect to the
Properties). VRLP has made available to Investor true, correct and complete
copies of all of the Collective Bargaining Agreements. Except as set forth on
Schedule 6.2(k)(ii), there are no Collective Bargaining Agreements covering the
Employees presently being negotiated.
(iii)    (x) to VRLP’s Knowledge, there is no organized work stoppage, labor
strike or union organizing activity pending with respect to any Employees; (y)
the Partnership Group, VRLP, its Affiliates and its property managers are in
compliance in all material respects with all Laws regarding the employment of
labor or employment practices or any Collective Bargaining Agreement and (z)
none of the Partnership Group, VRLP or their Affiliates has received written
notice that the Partnership or any Property is in violation in any material
respect of any Law regarding the employment of labor or employment practices or
any Collective Bargaining Agreement, except for violations that have been cured.
(l)    Employee Benefits. Schedule 6.2(l)(i) sets forth each material Employee
Plan and indicates whether such plan is a Partnership Plan or VRLP Plan.
“Employee Plan” means any employee benefit plan, program or arrangement
including but not limited to employee pension benefit plans, as defined in
Section 3(2) of the ERISA, employee welfare benefit plans, as defined in Section
3(1) of ERISA, deferred compensation plans, stock option or other equity
compensation plans, stock purchase plans, phantom stock plans, bonus or
incentive plans, fringe benefit plans, life, health, dental, vision,
hospitalization, disability and other insurance plans, employment, employee
assistance program, severance or termination pay plans and policies, and sick
pay and vacation plans or arrangements, whether or not described in Section 3(3)
of ERISA, (x) maintained, sponsored or contributed to by the Partnership Group
or for which the Partnership Group has any liability or obligation (contingent
or otherwise) (a “Partnership Plan”) or (y) maintained, sponsored or contributed
to by VRLP or its Affiliates (other than the Partnership Group) or its property
manager, if any, which provides material compensation or benefits to Employees
(a “VRLP Plan”). Each
-19-


    

--------------------------------------------------------------------------------





Employee Plan has been operated in compliance with its terms and applicable Law,
including ERISA and the Code.  No member of the Partnership Group nor any of
their ERISA Affiliates has or would reasonably be expected to have any material
liability or obligation under, (i) any “employee pension benefit plan,” as
defined in Section 3(2) of ERISA, that is subject to Title IV of ERISA or
Section 412 of the Code, (ii) any “multiemployer plan,” as defined in Section
3(37) of ERISA, or (iii) any multiple employer plan as described in Section
413(c) of the Code. Except as would not reasonably be expected to result in
material liability to any member of the Partnership Group, no non-exempt
prohibited transactions under Section 4975 of the Code or Section 406 of ERISA
have occurred with respect to the Employee Plans.
(m)    Existing Indebtedness. All outstanding indebtedness (including all
principal and penalty payments) currently due and payable on Existing
Indebtedness has been paid in full. Schedule 6.2(m) contains a true, correct and
complete list of all of the agreements and instruments delivered in connection
with the Existing Indebtedness, such agreements and instruments have not been
modified or amended except as set forth on Schedule 6.2(m) and VRLP has
delivered to Investor true and complete copies of the same. All Existing
Indebtedness is current on interest payments due, except as set forth on
Schedule 6.2(m). Neither VRLP (or any Affiliate thereof) nor any member of the
Partnership Group has received any written notice alleging a default under any
Existing Indebtedness. To VRLP’s Knowledge, (i) there is no existing monetary or
material non-monetary default under any Existing Indebtedness, and (ii) the
existing lender is not in default thereunder. Neither VRLP nor any member of the
Partnership Group has received or sent any written notice of default with
respect to the Existing Indebtedness that remains uncured. As of the last
monthly payment date applicable to each Existing Indebtedness, (i) the
outstanding principal balance (including all accrued and unpaid interest) of the
Existing Indebtedness is as set forth in Schedule 6.2(m) and (ii) the amount of
all reserves held by the Existing Indebtedness lender under the Existing
Indebtedness documents are as set forth on Schedule 6.2(m).
(n)    Violations. Except as set forth on Schedule 6.2(n), neither VRLP (or any
Affiliate thereof) nor any member of the Partnership Group have received written
notice of any Violation with respect to any Property except for Violations which
either (x) have been cured or dismissed or (y) the cure of which are the
obligation of the applicable tenant under its Lease or another condominium unit
owner or a condominium board pursuant to the applicable Condo Documents.
(o)    Environmental Matters. Neither VRLP (or any Affiliate thereof) nor any
member of the Partnership Group has received written notice from any
Governmental Authority or other Person of any Environmental Claims,
Environmental Liabilities or violations of any Environmental Laws with respect
to any Property. To VRLP’s Knowledge, there has been no violation of any
Environmental Laws at or relating to any Property. Except as set forth in any
environmental report obtained by Investor, neither VRLP nor any member of the
Partnership Group has made any report or disclosure to any Government Entity
relating to any hazardous materials contamination at the Property.
(p)    Condominium Matters. Schedule 6.2(p) sets forth all documents and
agreements evidencing any condominiums established with respect to a Property,
including all amendments and modifications thereto, (collectively, the “Condo
Documents”). VRLP has
-20-


    

--------------------------------------------------------------------------------





provided Investor with true and complete copies of the Condo Documents and all
other agreements between any member of the Partnership Group and the applicable
Other Unit Owner related to or arising from the Condo Documents. To VRLP’s
Knowledge, the Condo Documents are in full force and effect. The Condo Documents
have not been amended or modified other than as set forth on Schedule 6.2(o).
(i) No written notice of default under the Condo Documents has been sent or
received by any member of the Partnership Group with respect to a default which
remains uncured under the Condo Documents and (ii) to VRLP’s Knowledge, (x) no
member of the Partnership Group is in monetary default or material non-monetary
default under the Condo Documents, (y) there is no event or circumstance that,
with the giving of notice or the passage of time or both, would become a
monetary default or material non-monetary default, under the Condo Documents on
the part of any member of the Partnership Group or on the part of any Other Unit
Owner and (z) no Other Unit Owner is in monetary default or material
non-monetary default under the Condo Documents. The applicable member of the
Partnership Group is current in the payment of its share of all common charges
and other amounts due and payable with respect to any Property under the Condo
Documents (or, notwithstanding anything to the contrary contained in this
Agreement or the Amended and Restated Partnership Agreement to the extent such
common charges and other amounts due and payable have not been paid, VRLP shall
remain 100% liable for such common charges and other amounts to the extent
relating to the time period prior to the Closing Date).
(q)    Taxes. Schedule 6.2(q) sets forth a list of the entity classification and
tax status of the Partnership and each Subsidiary for U.S. federal income Tax
purposes as of the date of this Agreement, any prior classification of the
Partnership and the Subsidiaries, and the date of any change in classification.
No entity that is a partnership for U.S. federal income tax purposes made an
election under Section 1101(g) of the Bipartisan Budget Act of 2015 to be
subject to Sections 6221 through 6241 of the Code (as amended by the Bipartisan
Budget Act of 2015) for any taxable year prior to the taxable year commencing
January 1, 2018 (or any comparable election for state or local Tax purposes).
Each of the Partnership and the Subsidiaries has paid all Taxes due and payable
and filed all Tax Returns required to be filed. None of the Partnership or its
Subsidiaries (i) is a party to any action, suit, proceeding, investigation,
audit or claim with respect to any Taxes nor is aware of any proceeding by any
Governmental Authority for enforcement of collection of Taxes, (ii) has granted
any waiver of any statute of limitation with respect to, or any extension of a
period for, the assessment of any Taxes, and (iii) has received any written
notice of any special Tax or Tax assessment to be levied, deficiencies, audits
or other proceedings with respect to any Property (and, to VRLP’s Knowledge, no
such special Tax or assessment is contemplated). Each of the REITs has made a
valid election under Treas. Reg. Section 301.7701-3 to be taxable as a
corporation for U.S. federal income Tax purposes as of one day prior to the
Closing Date. Each of the REITs is a domestically controlled qualified
investment entity within the meaning of Section 897(h)(4)(B) of the Code and a
real estate investment trust within the meaning of Section 856 of the Code.
(r)    Affiliate Agreements. Schedule 6.2(r) sets forth a true, correct and
complete list of all Affiliate Agreements.
-21-


    

--------------------------------------------------------------------------------





(s)    666 Fifth Overlease Lease and Ancillary Lease. With respect to 666 Fifth
Avenue, Schedule 6.2(s) sets forth the entire agreements between the lessor(s)
and the lessee named therein and includes all amendments, modifications,
supplements, extensions, side letters and guaranties thereof (collectively, the
“666 Fifth Leases”). Neither VRLP nor any member of the Partnership Group have
received nor delivered any notice of default with respect to the 666 Fifth
Leases and, to VRLP’s Knowledge, there exists no circumstances or event which,
with the giving of notice or passage of time, or both, would constitute a
material breach or default by any lessee or lessor under the 666 Fifth Leases.
The 666 Fifth Leases are in full force and effect and VRLP has delivered true
and complete copies of the 666 Fifth Leases to Investor.
(t)    Governmental Plan. No Partnership Group member is a Plan or a
Governmental Plan, and no portion of any Partnership Group member or Property
constitutes the assets of any Governmental Plan.
(u)    Material Signage Agreements. The list of agreements identified in
Schedule 6.2(u) (the “Signage Schedule”) is a true, correct and complete list of
the Material Signage Agreements in effect at each Property. The Material Signage
Agreements identified in the Signage Schedule have not been modified or amended
except as stated in the Signage Schedule. Except as set forth on Schedule
6.2(u), (i) each of the Material Signage Agreements is in full force and effect,
neither VRLP nor any member of the Partnership Group have given nor received any
written notice of breach or default under any such Material Signage Agreements
that has not been cured or rescinded, (ii) neither the Partnership nor any
member of the Partnership Group nor, to VRLP’s Knowledge, any counterparty to
any Material Signage Agreement is in material default beyond applicable notice
and cure periods pursuant to such Material Signage Agreement and (iii) there
exists no circumstance or event which, with the giving of notice or passage of
time, or both, would constitute a monetary default or a material non-monetary
default by either VRLP, any member of the Partnership Group or a counterparty
under any Material Signage Agreement. VRLP has delivered or made available to
Investor true and complete copies of all Material Signage Agreements.

Section 6.3    Limitations. VRLP’s representations and warranties in this
Agreement are subject to the following express limitations:
(a)    Investor is experienced in and knowledgeable about the ownership,
management, leasing and purchase of commercial real estate and office
properties, and except solely for the representations, warranties, covenants and
agreements set forth in this Agreement or as provided in the documents delivered
at Closing, has relied and will rely exclusively on its own consultants,
advisors, counsel, employees, agents, principals and/or studies, investigations
and/or inspections with respect to the Investor Interests and the Properties,
their tax or legal status, condition, value and potential. Investor agrees that,
notwithstanding the fact that it has received certain information from VRLP or
its agents or consultants, Investor has relied solely upon and will continue to
rely solely upon its own analysis and will not rely on any information provided
by VRLP or its agents or consultants, except solely for the representations and
warranties in this Agreement or as provided in the closing documents.
-22-


    

--------------------------------------------------------------------------------





(b)    Notwithstanding anything to the contrary in this Agreement, to the extent
that, as of the Effective Date, either Investor has actual knowledge of any
breach of a representation, warranty or certification of VRLP, or VRLP’s Due
Diligence Materials contain any information that conflicts with any
representation, warranty or certification of VRLP, then such representation,
warranty or certification shall be deemed to be modified by such knowledge or
information.
(c)    No claim for any misrepresentation or breach of warranty by VRLP with
respect to this Agreement shall be actionable or payable (i) unless the valid
claims of Investor for all misrepresentations and breaches of warranty or
covenant of VRLP or other Losses of Investor with respect to this Agreement
collectively aggregate more than two million dollars ($2,000,000.00) (the
“Threshold Amount”), in which case only claims and Losses of Investor above the
Threshold Amount shall be actionable or payable, and (ii) to the extent such
claims and Losses of Investor shall exceed in the aggregate fifty million
dollars ($50,000,000.00) (the “Cap Amount”); provided, that notwithstanding the
foregoing, claims under Article VII and claims for misrepresentation or breach
of warranty of VRLP with respect to the representations and warranties in
Section 6.1, Section 6.2(a), Section 6.2(b), Section 6.2(c), Section 6.2(d) and
Section 6.2(e) (collectively, the “Fundamental Representations”) shall not be
subject to such limitations. The provisions of this Section 6.3(c) shall survive
the Closing.

Section 6.4    Representations and Warranties of Investor. Investor hereby makes
the following representations and warranties to VRLP as of the Effective Date:
(a)    Legal Existence. Investor is a limited liability company, duly created,
validly existing and in good standing under the Laws of the State of Delaware.
(b)    Power and Authority, Enforceability. Investor has the requisite power and
authority to enter into this Agreement and to consummate the transactions
contemplated by this Agreement and each other agreement contemplated hereby to
which it is a party, and perform its obligations hereunder and thereunder. The
execution and delivery of this Agreement by Investor and the performance by
Investor of its obligations under this Agreement and each other agreement
contemplated hereby to which Investor is a party have been duly authorized by
all necessary action on the part of Investor. This Agreement and each other
agreement contemplated hereby to which it is a party has been duly executed and
delivered by Investor and constitutes a valid and binding obligation of
Investor, enforceable against Investor in accordance with and subject to its
terms, except as the same may be limited by bankruptcy, insolvency,
reorganization, moratorium or other Laws affecting the rights of creditors
generally and subject to the rules of law governing (and all limitations on)
specific performance, injunctive relief and other equitable remedies.
(c)    No Conflicts. The execution and delivery by Investor of, and the
compliance with and performance of the terms of, this Agreement and each other
agreement contemplated hereby to which it is a party, and the purchase of the
Investor Interests, does not and the consummation of the transactions
contemplated by hereby and thereby will not, conflict with, or result in any
violation of, or default (with or without notice or lapse of time, or both)
under, or give rise to a right of termination, cancellation or acceleration of
any obligation of Investor.
-23-


    

--------------------------------------------------------------------------------





(d)    Consents. No consent, approval, order, license, permit, or authorization
of, or registration, declaration or filing with, any Governmental Authority or
instrumentality, domestic or foreign, or any third party, is required by or with
respect to Investor in connection with the execution, performance and delivery
by Investor of this Agreement and each other agreement contemplated hereby to
which it is a party or the consummation by Investor of the transactions
contemplated hereby and thereby.
(e)    Pending Actions. There are no suits, actions or proceedings that are
pending or, to Investor’s Knowledge, threatened in writing against Investor or
any that, if adversely determined, would be reasonably likely individually or in
the aggregate to materially interfere with the consummation of the transaction
contemplated by this Agreement.
(f)    ERISA. Either (A) Investor is not using the assets of (1) an “employee
benefit plan” (within the meaning of Section 3(3) of ERISA), (2) a “plan”
(within the meaning of Section 4975 of the Code or (3) an entity whose
underlying assets are treated as “plan assets” for purposes of ERISA by reason
of an employee benefit plan’s or a plan’s investment in such entity, to fund its
purchase of the Properties (each of (1), (2) and (3) of this subparagraph (A), a
“Plan”) or (B) the purchase of the Properties by Investor is exempt from the
prohibited transaction restrictions of Section 406 of ERISA and Section 4975 of
the Code pursuant to a prohibited transaction statutory or class exemption.
(g)    Compliance with Anti-Terrorism and Economic Sanctions Laws. Neither
Investor nor any Person who owns a controlling interest in or otherwise controls
Investor is (i) listed on the Specially Designated Nationals and Blocked Persons
List or any other similar list of blocked or restricted persons maintained by
OFAC, (ii) a “specially designated global terrorist” or other person listed in
Appendix A to Chapter V of 31 C.F.R., as the same has been from time to time
updated and amended, or (iii) a person either (A) included within the term
“designated national” as defined in the Cuban Assets Control Regulations, 31
C.F.R. Part 515 or (B) designated under Sections 1(a), 1(b), 1(c) or 1(d) of
Executive Order No. 13224, 66 Fed. Reg. 49079 (published September 25, 2001) or
a person similarly designated under any related enabling legislation or any
other similar Executive Orders. Investor is not knowingly acting, directly, or
indirectly, for or on behalf of any person, group, entity, or nation named by
any Executive Order or the United States Treasury Department as a terrorist,
“Specially Designated National and Blocked Person,” or other banned or blocked
person, entity, or nation pursuant to any law that is enforced or administered
OFAC, or engaging in, instigating, or facilitating this transaction for or on
behalf of any such person, group, entity, or nation.
(h)    Compliance with Anti-Money Laundering Measures. Investor has taken
measures as required by applicable Law to assure that (i) funds to be used to
pay the Consideration and other amounts payable hereunder and (ii) with respect
to each holder of a direct interest in Investor, funds invested by such holders
in Investor, are derived from legal sources and such measures have been
undertaken in accordance with the Bank Secrecy Act, 31 U.S.C. §§ 5311 et seq.,
and all applicable Laws, regulations and government guidance on compliance
therewith and on the prevention and detection of money laundering violations
under 18 U.S.C. §§ 1956 and 1957.
-24-


    

--------------------------------------------------------------------------------





(i)    No Bankruptcy. Investor is not a debtor under any voluntary or
involuntary proceeding under chapter 11 of title 11 of the U.S. Code or under
any state Laws relating to debtors and has not made any general assignment for
the benefit of creditors, and Investor is solvent and able to pay its debts as
they become due.
(j)    United States Person. Investor is a “United States person” within the
meaning of Section 7701(a)(30) of the Code.
(k)    Intentionally omitted.

Section 6.5    Survival of Representations and Warranties. VRLP’s
representations and warranties set forth in Section 6.2 (other than Fundamental
Representations) shall survive for a period of twelve (12) months following the
Closing Date (the applicable time frame, the “Survival Period”) (except that a
claim duly noticed by one party to the other prior to such expiration may be
pursued thereafter to conclusion, provided that legal action with respect to the
same is commenced no later than three (3) months following the delivery of
notice thereof). Notwithstanding anything to the contrary contained herein, (x)
the Fundamental Representations and Investor’s representations and warranties
set forth in Section 6.4 shall not be limited by the Survival Period and shall
survive the Closing indefinitely (provided that the representations and
warranties set forth in Section 6.2(q) shall survive for the period described in
Section 7.2(b)) and (y) the representations and warranties contained in Section
6.2(c) shall not be limited by the Survival Period and shall survive the Closing
for a period of eighteen (18) months.

Section 6.6    Employee Liability Indemnification by VRLP. Employee Liability.
As between VRLP and Investor, Investor shall not be responsible, and VRLP shall
indemnify Investor, for any claims arising out of any liabilities or obligations
(contingent or otherwise) of the VRLP Parties’ or their ERISA Affiliates under
Title IV of ERISA that could reasonably be expected to become liabilities or
obligations of Investor as a result of the transactions contemplated by this
Agreement, other than obligations with respect to Partnership Group Employees
that accrue after the Closing. The provisions of this Section 6.6 shall survive
Closing indefinitely and shall not be subject to any limitations set forth in
Section 6.3 (including, without limitation, the Threshold Amount and the Cap
Amount).


ARTICLE VII
TAX MATTERS

Section 7.1    Taxes.
(a)    All Taxes relating to the Partnership Group or any of the Properties for
any taxable year or period (or portion thereof) ending prior to the Closing (the
“Pre-Closing Tax Period”) other than Property Taxes (which shall be allocated
pursuant to Section 1.3(e)(i)) (“Other Taxes”), will be the responsibility of
VRLP. Except as otherwise provided herein, all Other Taxes relating to the
Partnership Group or any of the Properties for any taxable year or period (or
portion thereof) beginning on or after the Closing (the “Post-Closing Tax
Period”) will be the responsibility of the Partnership and not of VRLP;
provided, that the Partnership shall only be responsible for Other Taxes
relating to the Property Owners and the Properties to the extent of the
applicable REIT’s interest in the Property Owners or any other Subsidiary. Any
-25-


    

--------------------------------------------------------------------------------





prepaid Other Taxes or estimated Other Tax payments made by VRLP (either
directly or on behalf of the Partnership Group) allocable to the Partnership for
a Pre-Closing Tax Period shall be allocated to VRLP in determining VRLP’s
obligations hereunder. As used in this Agreement, “Tax” means any tax,
assessment, levy, duty, tariff, impost or other charge in the nature of a tax
(together with any and all interest, penalties, additions to tax and additional
amounts imposed with respect thereto) imposed by any Governmental Authority,
including all income, gross receipts, license, payroll, employment, excise,
severance, stamp, occupation, premium, windfall profits, environmental, customs
duties, capital stock, ad valorem, value added, inventory, franchise, profits,
withholding, social security (or similar), unemployment, disability, personal
property, sales, use, transfer, registration, alternative or add-on minimum or
estimated tax.
(b)    Whenever it is necessary for purposes of this Section 7.1(b) to determine
the liability for Other Taxes of the Partnership Group for any taxable period
beginning prior to and ending on or after the Closing Date (a “Straddle
Period”), the determination shall be made by assuming that the Partnership Group
had a taxable year or period which ended as of the Closing Date, except that
exemptions, allowances or deductions that are calculated on an annual basis
(such as the deduction for depreciation) shall be apportioned on a time basis.
(c)    To the extent any refunds, interest or credits with respect to Other
Taxes allocable to the Partnership are attributable to a Pre-Closing Tax Period,
other than with respect to Property Taxes which shall be allocated pursuant to
Section 1.3(e)(i), such refunds, interest or credits shall be for the account of
VRLP; provided, however, that if any such refund creates an obligation to
reimburse any tenants for any rents paid or to be paid, that portion of such
refund equal to the amount of such required reimbursement shall be paid by the
Partnership Group directly to the tenants entitled thereto and VRLP shall not be
entitled to such amounts. To the extent that any refunds, interest or credits
with respect to Other Taxes allocable to the Partnership are attributable to a
Post-Closing Tax Period, such refunds, interest or credits shall be for the
account of the Partnership. To the extent any refunds, interest or credits with
respect to Other Taxes allocable to the Partnership are attributable to a
Straddle Period, such refunds, interest or credits with respect to Other Taxes
shall be apportioned between VRLP and the Partnership based on the appropriate
allocation method set forth in Section 7.1(b). The parties shall cause the
Partnership Group to forward to VRLP or reimburse VRLP for any such refunds,
interest or credits that are for the account of VRLP within ten (10) Business
Days from receipt thereof by the Partnership Group, Investor or any of their
respective Affiliates.

Section 7.2    Indemnification.
(a)    Following the Closing, VRLP shall indemnify and hold Investor harmless
with respect to all Other Taxes relating to a Pre-Closing Tax Period and any
Taxes resulting from a breach of the representations in Sections 6.1i),
Section 6.1(i) and 6.2q) and any Taxes attributable to any actions on the
Closing Date before Closing whether or not described herein.
(b)    Notwithstanding anything in this Agreement to the contrary, the
provisions in this Article VII and the representations referenced therein shall
survive the Closing for a period of 60 (sixty) days following the applicable
statute of limitations and shall not be subject to the limitations set forth in
Section 6.3.
-26-


    

--------------------------------------------------------------------------------







ARTICLE VIII
INTENTIONALLY OMITTED


ARTICLE IX
INTENTIONALLY OMITTED

ARTICLE X
BROKERAGE COMMISSIONS

Section 10.1    Brokerage Commissions. Each of Investor and VRLP represents and
warrants that it has dealt with no Person who might claim a commission, finder’s
fee or other compensation in connection with the proposed transaction
contemplated by this Agreement. Each party hereto agrees that if any Person
makes a claim for brokerage commissions, finder’s fees or similar compensation
related to the sale or proposed sale of the Investor Interests by VRLP to
Investor, and such claim is made by, through or on account of any acts or
alleged acts of said party or its representatives, then said party will protect,
indemnify, defend and hold the other party free and harmless from and against
any and all Losses in connection therewith. The provisions of this Section 10.1
shall survive Closing.

ARTICLE XI
DISCLAIMERS AND WAIVERS

Section 11.1    No Reliance. Except for VRLP’s express representations,
warranties and covenants (including any indemnities) in this Agreement, the
other closing documents delivered pursuant to this Agreement or the Amended and
Restated Partnership Agreement (the “Express Representations and Warranties”),
VRLP makes no representation or warranty as to the truth, accuracy or
completeness of any materials, data or information delivered or given by VRLP or
its agents to Investor in connection with the transaction contemplated hereby
(including the VRLP Due Diligence Materials). Investor acknowledges and agrees
that all materials, data and information delivered or given by VRLP to Investor
in connection with the transaction contemplated hereby are provided to Investor
as a convenience only and that any reliance on or use of such materials, data or
information by Investor shall be at the sole risk of Investor, except as
otherwise expressly stated herein or in the other closing documents delivered
pursuant to this Agreement. Except for the Express Representations and
Warranties, neither VRLP, nor any Affiliate of VRLP, shall have any liability to
Investor for any inaccuracy in or omission from any such reports. In addition,
VRLP does not make, and has not made, any representations or warranties relating
to it, the Partnership, the Investor Interests or the Properties, or the
operations or businesses of itself or conducted on, at or with respect to the
Properties, or otherwise in connection with the transactions contemplated
hereby, other than the Express Representations and Warranties. Other than as
provided by the Express Representations and Warranties, VRLP hereby specifically
disclaims any warranty, guaranty or representation, oral or written, past,
present or future, of, as to, or concerning (i) the nature and condition of the
Properties, any Partnership Group member or the Investor Interests, including
(A) for any and all activities and uses that the Investor may elect to conduct
on the Properties, (B) the water, soil and geology or any other matter affecting
the stability or integrity of the Properties, and the suitability thereof and
(C) the existence of any Hazardous Materials thereon, (ii) the compliance of the
Properties, any Partnership Group member or the Investor Interests with any Law
to which
-27-


    

--------------------------------------------------------------------------------






they or VRLP is or may be subject, (iii) the condition of title to the
Properties or the Investor Interests or the nature and extent of any right of
way, lease, license, reservation or contract, (iv) the profitability or losses
or expenses relating to any of the Properties, any Partnership Group member or
the Investor Interests and the businesses conducted in connection therewith,
(v) the value of any of the Properties, any Partnership Group member or the
Investor Interests, (vi) the existence, quality, nature or adequacy of any
utility servicing any of the Properties, (vii) the physical condition of any of
the Properties, (viii) the use, operation or physical condition of any adjoining
property, and (ix) the legal or tax consequences of this Agreement or the
transactions contemplated hereby.
Section 11.2    AS-IS SALE; DISCLAIMERS. EXCEPT FOR THE EXPRESS REPRESENTATIONS
AND WARRANTIES, IT IS UNDERSTOOD AND AGREED THAT VRLP IS NOT MAKING AND HAS NOT
AT ANY TIME MADE ANY WARRANTIES, REPRESENTATIONS, GUARANTIES, COVENANTS OR
STATEMENTS OF ANY TYPE, KIND, NATURE OR CHARACTER WHATSOEVER, EXPRESS OR
IMPLIED, WITH RESPECT TO THE PROPERTIES, ANY PARTNERSHIP GROUP MEMBER OR THE
INVESTOR INTERESTS, INCLUDING ANY WARRANTIES, REPRESENTATIONS, GUARANTIES,
COVENANTS OR STATEMENTS AS TO HABITABILITY, MERCHANTABILITY OR FITNESS OF THE
PROPERTIES OR THE INVESTOR INTERESTS FOR A PARTICULAR PURPOSE, THE INCOME,
EXPENSES, OPERATION OR PROFITABILITY OF THE PROPERTIES OR ANY PARTNERSHIP GROUP
MEMBER, THE OPERATING HISTORY OF OR ANY PROJECTIONS RELATING TO THE PROPERTIES
OR ANY PARTNERSHIP GROUP MEMBER, THE VALUATION OF THE PROPERTIES, ANY
PARTNERSHIP GROUP MEMBER OR THE INVESTOR INTERESTS, ANY TAX TREATMENT, WHETHER
INCOME OR OTHERWISE, RELATED TO THE PROPERTIES, ANY PARTNERSHIP GROUP MEMBER OR
THE INVESTOR INTERESTS, THE CONTENT, COMPLETENESS OR ACCURACY OF VRLP’S DUE
DILIGENCE INFORMATION, OR AS TO THE PHYSICAL, STRUCTURAL, OR ENVIRONMENTAL
CONDITION OF THE PROPERTIES (INCLUDING HAZARDOUS MATERIALS IN, ON, ABOUT, OR
MIGRATING FROM THE PROPERTIES), ITS COMPLIANCE WITH LAWS OR WITH RESPECT TO THE
ZONING OF, OR ANY APPROVALS, LICENSES OR PERMITS REQUIRED FOR THE PROPERTIES, OR
THE SUITABILITY OF THE PROPERTIES OR THE INVESTOR INTERESTS FOR INVESTOR’S
INTENDED USE THEREOF OR THE ABILITY OR FEASIBILITY TO CONVERT ANY OF THE
PROPERTIES OR ANY PORTION THEREOF TO ANY OTHER OR PARTICULAR USE, OR WITH
RESPECT TO THE AVAILABILITY OF ACCESS, INGRESS OR EGRESS TO ANY PROPERTY, THE
NEED FOR OR COMPLIANCE WITH GOVERNMENTAL OR THIRD PARTY APPROVALS OR
GOVERNMENTAL REGULATIONS, OR ANY OTHER MATTER OR THING OF ANY TYPE, KIND, NATURE
OR CHARACTER WHATSOEVER RELATING TO OR AFFECTING SUCH PROPERTY, ANY PARTNERSHIP
GROUP MEMBER OR THE INVESTOR INTERESTS.
INVESTOR ACKNOWLEDGES AND AGREES THAT UPON CLOSING VRLP SHALL SELL AND CONVEY TO
INVESTOR AND INVESTOR SHALL ACCEPT THE INVESTOR INTERESTS (AND THE INDIRECT
INTERESTS IN THE PROPERTIES) “AS IS, WHERE IS, WITH ALL FAULTS,” EXCEPT WITH
RESPECT TO THE EXPRESS
-28-


    

--------------------------------------------------------------------------------





REPRESENTATIONS AND WARRANTIES. INVESTOR HAS NOT RELIED AND WILL NOT RELY ON,
AND VRLP IS NOT LIABLE FOR OR BOUND BY, ANY EXPRESS OR IMPLIED WARRANTIES,
GUARANTIES, COVENANTS, STATEMENTS, REPRESENTATIONS OR INFORMATION PERTAINING TO
THE PROPERTIES, ANY PARTNERSHIP GROUP MEMBER OR THE INVESTOR INTERESTS OR
RELATING THERETO (INCLUDING OFFERING PACKAGES DISTRIBUTED WITH RESPECT TO THE
PROPERTIES, ANY PARTNERSHIP GROUP MEMBER OR THE INVESTOR INTERESTS) MADE OR
FURNISHED BY VRLP, TO WHOMEVER MADE OR GIVEN, DIRECTLY OR INDIRECTLY, ORALLY OR
IN WRITING, UNLESS AND TO THE EXTENT EXPRESSLY SET FORTH IN THE EXPRESS
REPRESENTATIONS AND WARRANTIES. INVESTOR ALSO ACKNOWLEDGES THAT THE
CONSIDERATION REFLECTS AND TAKES INTO ACCOUNT THAT THE INVESTOR INTERESTS (AND
THE INDIRECT INTERESTS IN THE PROPERTIES AND THE PARTNERSHIP GROUP) ARE BEING
SOLD “AS-IS, WHERE IS, WITH ALL FAULTS,” AND THE PROPERTIES’ ENVIRONMENTAL,
STRUCTURAL, ARCHITECTURAL, MECHANICAL, PHYSICAL, FINANCIAL AND ECONOMIC
CONDITION OTHER THAN AS SET FORTH IN THE EXPRESS REPRESENTATIONS AND WARRANTIES.
INVESTOR REPRESENTS TO VRLP THAT INVESTOR HAS CONDUCTED OR HAD THE OPPORTUNITY
TO CONDUCT PRIOR TO THE EFFECTIVE DATE, SUCH INVESTIGATIONS OF THE PROPERTIES,
THE PARTNERSHIP GROUP AND THE INVESTOR INTERESTS, INCLUDING THE ENVIRONMENTAL,
STRUCTURAL, ARCHITECTURAL, MECHANICAL, PHYSICAL, FINANCIAL AND ECONOMIC
CONDITIONS, THE INCOME AND EXPENSES OF AND FROM THE PROPERTIES AND THE
PROFITABILITY OF THE PROPERTIES AND ANY TAX TREATMENT, WHETHER INCOME OR
OTHERWISE, RELATED TO THE PROPERTIES, THE PARTNERSHIP GROUP OR THE INVESTOR
INTERESTS, AS INVESTOR DEEMED NECESSARY OR DESIRABLE TO SATISFY ITSELF AS TO THE
CONDITION OF THE PROPERTIES, THE PARTNERSHIP GROUP AND THE INVESTOR INTERESTS
AND THE EXISTENCE OR NONEXISTENCE OF, OR REMEDIAL ACTION REQUIRED TO BE TAKEN
WITH RESPECT TO, ANY HAZARDOUS MATERIALS IN, ON ABOUT OR MIGRATING FROM THE
PROPERTIES, AND IS RELYING SOLELY AND EXCLUSIVELY AND WILL RELY SOLELY AND
EXCLUSIVELY UPON SAME AND NOT UPON ANY INFORMATION PROVIDED BY OR ON BEHALF OF
VRLP OR ITS AGENTS OR EMPLOYEES WITH RESPECT THERETO, OTHER THAN THE EXPRESS
REPRESENTATIONS AND WARRANTIES. EXCEPT AS IS SET FORTH IN THE EXPRESS
REPRESENTATIONS AND WARRANTIES, UPON CLOSING, INVESTOR SHALL ASSUME THE RISK
THAT ADVERSE MATTERS, INCLUDING CONSTRUCTION DEFECTS AND ADVERSE PHYSICAL,
ENVIRONMENTAL, FINANCIAL AND ECONOMIC CONDITIONS, MAY NOT HAVE BEEN REVEALED BY
INVESTOR’S INVESTIGATIONS.
EXCEPT WITH RESPECT TO THE EXPRESS REPRESENTATIONS AND WARRANTIES, INVESTOR,
UPON CLOSING, SHALL BE DEEMED TO HAVE WAIVED, RELINQUISHED AND RELEASED VRLP,
AND VRLP’S AFFILIATES, IF ANY, AND THEIR RESPECTIVE PARTNERS, MEMBERS,
STOCKHOLDERS, DIRECTORS, OFFICERS, PARTICIPANTS, EMPLOYEES, CONSULTANTS, BROKERS
AND AGENTS
-29-


    

--------------------------------------------------------------------------------





FROM AND AGAINST ANY AND ALL CLAIMS, DEMANDS, CAUSES OF ACTION (INCLUDING CAUSES
OF ACTION IN TORT, EQUITABLE CAUSES OF ACTION, INCLUDING CLAIMS FOR OR RIGHTS OF
CONTRIBUTION OF ANY NATURE, AND ALL CAUSES OF ACTION ARISING UNDER, OR ALLEGING
VIOLATION OF, ENVIRONMENTAL LAWS), LOSSES, DAMAGES, LIABILITIES, COSTS AND
EXPENSES (INCLUDING REASONABLE ATTORNEYS’ FEES) OF ANY AND EVERY TYPE, KIND,
CHARACTER OR NATURE WHATSOEVER, KNOWN OR UNKNOWN, ARISING OR FIRST DISCOVERED IN
THE PAST, PRESENT OR FUTURE, WHICH INVESTOR MIGHT HAVE ASSERTED OR ALLEGED
AGAINST VRLP AND/OR VRLP’S AFFILIATES AND VRLP’S AFFILIATED
PREDECESSORS-IN-TITLE AND THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES AND AGENTS AT ANY TIME BY REASON OF OR ARISING OUT OF THE
ENVIRONMENTAL, STRUCTURAL, ARCHITECTURAL, MECHANICAL, PHYSICAL, FINANCIAL AND
ECONOMIC CONDITION OF THE PROPERTIES, FAILURE TO DISCLOSE ANY CONDITION OF THE
PROPERTIES, ANY PARTNERSHIP GROUP MEMBER OR THE INVESTOR INTERESTS, ANY LATENT
OR PATENT CONSTRUCTION OR OTHER DEFECTS RELATED TO THE PROPERTIES, VIOLATIONS OF
ANY APPLICABLE LAWS RELATED TO THE PROPERTIES, ANY PARTNERSHIP GROUP MEMBER OR
THE INVESTOR INTERESTS, THE HABITABILITY, MERCHANTABILITY OR FITNESS OF THE
PROPERTIES OR THE INVESTOR INTERESTS FOR ANY PARTICULAR PURPOSE, THE INCOME,
EXPENSES OR PROFITABILITY OF THE PROPERTIES, ANY PARTNERSHIP GROUP MEMBER OR THE
INVESTOR INTERESTS, ANY TAX TREATMENT, WHETHER INCOME OR OTHERWISE, RELATED TO
THE PROPERTIES, ANY PARTNERSHIP GROUP MEMBER OR THE INVESTOR INTERESTS, THE
PROPERTIES’ AND THE PARTNERSHIP GROUP MEMBERS’ COMPLIANCE WITH LAWS OR WITH
RESPECT TO THE ZONING OF, APPROVALS REQUIRED FOR, OR THE SUITABILITY OF THE
PROPERTIES OR THE INVESTOR INTERESTS FOR INVESTOR’S INTENDED USE THEREOF OR THE
ABILITY OR THE FEASIBILITY TO CONVERT ANY OF THE PROPERTIES OR ANY PORTION
THEREOF TO ANY OTHER OR PARTICULAR USE, OR WITH RESPECT TO THE AVAILABILITY OF
ACCESS, INGRESS OR EGRESS, OPERATING HISTORY OR PROJECTIONS, VALUATION,
GOVERNMENTAL OR THIRD-PARTY APPROVALS, GOVERNMENTAL REGULATIONS OR ANY OTHER
MATTER OR THING OF ANY TYPE, KIND, NATURE OR CHARACTER WHATSOEVER RELATING TO OR
AFFECTING ANY OF THE PROPERTIES, ANY PARTNERSHIP GROUP MEMBER OR THE INVESTOR
INTERESTS, AND ANY AND ALL OTHER ACTS, OMISSIONS, EVENTS, CIRCUMSTANCES OR
MATTERS OF ANY TYPE, CHARACTER OR NATURE WHATSOEVER REGARDING ANY OF THE
PROPERTIES, ANY PARTNERSHIP GROUP MEMBER OR THE INVESTOR INTERESTS. INVESTOR
ACKNOWLEDGES THAT SUCH ADVERSE MATTERS (INCLUDING OBLIGATIONS, DEFECTS, OR LEGAL
REQUIREMENTS RELATED TO OR ARISING FROM THE PROPERTIES’ ENVIRONMENTAL,
STRUCTURAL, ARCHITECTURAL, MECHANICAL AND PHYSICAL CONDITION) MAY AFFECT
INVESTOR’S ABILITY TO SELL, LEASE, OPERATE OR FINANCE THE PROPERTIES OR THE
INVESTOR INTERESTS AT ANY TIME AND FROM TIME TO TIME. TO THE EXTENT PERMITTED BY
LAW, IN CONNECTION WITH THE RELEASE GIVEN HEREIN, INVESTOR REALIZES AND
ACKNOWLEDGES THAT FACTUAL MATTERS
-30-


    

--------------------------------------------------------------------------------





NOW KNOWN TO IT MAY HAVE GIVEN OR MAY HEREAFTER GIVE RISE TO CAUSES OF ACTION,
CLAIMS, DEMANDS, DEBTS, CONTROVERSIES, DAMAGES, COSTS, LOSSES AND EXPENSES THAT
ARE PRESENTLY UNKNOWN, UNANTICIPATED AND UNSUSPECTED, AND INVESTOR FURTHER
AGREES THAT, AS A MATERIAL PORTION OF THE CONSIDERATION GIVEN TO VRLP BY
INVESTOR IN EXCHANGE FOR VRLP’S PERFORMANCE HEREUNDER, THE WAIVERS AND RELEASES
HEREIN HAVE BEEN NEGOTIATED AND AGREED UPON IN LIGHT OF THAT REALIZATION AND
THAT INVESTOR, SUBJECT TO THE TERMS OF THIS SECTION 11.2 AND OTHER THAN THE
EXPRESS REPRESENTATIONS AND WARRANTIES, NEVERTHELESS HEREBY INTENDS TO RELEASE,
DISCHARGE AND ACQUIT VRLP, VRLP’S AFFILIATES AND SUBSIDIARIES AND AFFILIATED
PREDECESSORS-IN-TITLE, AND THEIR RESPECTIVE PARTNERS, MEMBERS, STOCKHOLDERS,
DIRECTORS, OFFICERS, PARTICIPANTS, EMPLOYEES, CONSULTANTS, BROKERS AND AGENTS,
FROM ANY SUCH UNKNOWN CAUSES OF ACTION, CLAIMS, DEMANDS, DEBTS, CONTROVERSIES,
DAMAGES, COSTS, LOSSES AND EXPENSES.

Section 11.3    Survival. The provisions of this Article XI shall survive
Closing.

Section 11.4    Limitation. Notwithstanding anything to the contrary contained
in this Agreement (including in this Article XI), Investor does not and shall
not be deemed to waive or release (on behalf of itself or any Affiliate) any
right or claim resulting from any representation, warranty or covenant made by
VRLP or any Affiliate of VRLP pursuant to any other contract or agreement,
including, without limitation, the Amended and Restated Partnership Agreement,
any Affiliate Agreement and any existing documents relating to ownership of the
St. Regis Property.

ARTICLE XII
MISCELLANEOUS

Section 12.1    Assignment. Neither Investor nor VRLP may assign its rights
under this Agreement, directly or indirectly, without first obtaining the other
party’s written approval, which approval may be given or withheld in such other
party’s sole discretion, and any such attempted assignment without such prior
written approval shall be null and void.

Section 12.2    Entire Agreement. This Agreement, any confidentiality agreement
or access agreement and the Amended and Restated Partnership Agreement (and any
document delivered pursuant to any of the foregoing) among the parties
constitute the entire agreement between the parties hereto with respect to the
transactions contemplated herein, and this Agreement supersedes all prior
discussions, understandings, letters of intent or agreements between the parties
other than any confidentiality agreement.

Section 12.3    Exhibits and Schedules. All Exhibits and Schedules attached
hereto are a part of this Agreement and are incorporated herein by reference.
The information and disclosures contained in any Exhibit or Schedule shall be
deemed to be disclosed and incorporated by reference in any other section of
this Agreement if such disclosure is responsive to such other section.
-31-


    

--------------------------------------------------------------------------------






Section 12.4    Successors and Assigns. Subject to Section 12.1, this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns.

Section 12.5    Waiver. The excuse or waiver of the performance by a party of
any obligation of the other party under this Agreement shall only be effective
if evidenced by a written statement signed by the party so excusing or waiving.
No delay in exercising any right or remedy shall constitute a waiver thereof,
and no waiver by VRLP or Investor of the breach of any covenant of this
Agreement shall be construed as a waiver of any preceding or succeeding breach
of the same or any other covenant or condition of this Agreement.

Section 12.6    Governing Law; Submission to Jurisdiction.
(a)    This Agreement shall be governed by and construed under the internal Laws
of the State of New York, without regard to the principles of conflicts of law.
(b)    The parties hereto acknowledge and agree that all disputes arising,
directly or indirectly, out of or relating to this Agreement, and all actions to
enforce this Agreement, shall be dealt with and adjudicated only in the state
courts of the State of New York located in the County of New York or the federal
courts sitting in the County of New York. The parties hereto hereby expressly
and irrevocably submit to the jurisdiction of such courts in any suit, action or
proceeding arising, directly or indirectly, out of or relating to this
Agreement. To the extent permitted under applicable Law, this consent to
personal jurisdiction shall be self-operative and no further instrument or
action, other than service of process in one of the manners specified in this
Agreement, or as otherwise permitted by Law, shall be necessary in order to
confer jurisdiction upon the parties hereto in any such court.
(c)    Provided that service of process is effected upon a party in one of the
manners hereafter specified in this Agreement or as otherwise permitted by Law,
that party irrevocably waives, to the fullest extent permitted by Law, and
agrees not to assert, by way of motion, as a defense or otherwise, (i) any
objection which it may have or may hereafter have to the laying of the venue of
any such suit, action or proceeding brought in such a court as is mentioned in
the previous paragraph, (ii) any claim that any such suit, action or proceeding
brought in such a court has been brought in an inconvenient forum, or (iii) any
claim that it is not personally subject to the jurisdiction of the above-named
courts. Provided that service of process is effected upon a party in one of the
manners specified in this Agreement or as otherwise permitted by Law, that party
agrees that a final non-appealable judgment of any such court of competent
jurisdiction shall be conclusive and binding upon that party and may, so far as
it permitted under the applicable Law, be enforced in the courts of any state or
any federal court and in any other courts to the jurisdiction of which that
party is subject, including the courts of the State of New York by a suit upon
such judgment and that party will not assert any defense, counterclaim, or
setoff in any such suit upon such judgment.
(d)    The parties hereto agree to execute, deliver and file all such further
instruments as may be necessary under the Laws of the State of New York, in
order to make effective the consent of the parties hereto to jurisdiction of the
courts of the State of New York and the federal courts sitting in the State of
New York.
-32-


    

--------------------------------------------------------------------------------





(e)    Provided that service is made in accordance with this Section or
otherwise as permitted by Law, each of Investor and VRLP irrevocably waives, to
the fullest extent permitted by Law, all claim of error by reason of any such
service and agrees that such service (i) shall be deemed in every respect
effective service of process upon Investor and VRLP in any such suit, action or
proceeding and (ii) shall, to the fullest extent permitted by Law, be taken and
held to be valid personal service upon and personal delivery to Investor and
VRLP.
(f)    Nothing in this Agreement shall affect the right of the parties hereto to
serve process in any manner permitted by Law.

Section 12.7    Notices. All notices, demands and other communications required
or permitted hereunder (each, a “notice”) shall be in writing, personally
delivered by Federal Express or another nationally recognized overnight
commercial courier against receipt, sent by email in PDF format to the email
address below provided that a confirming copy is simultaneously sent by Federal
Express or other nationally recognized overnight commercial courier (unless the
recipient waives the same by reply email), or sent by facsimile provided that a
confirming copy is simultaneously sent by Federal Express or other nationally
recognized overnight commercial courier:
if to VRLP:
c/o Vornado Realty Trust
888 Seventh Avenue, 44th Floor
New York, New York 10019
Attention: President
Facsimile: (212) 894-7474
Email: mfranco@vno.com


and:


c/o Vornado Realty Trust
888 Seventh Avenue, 44th Floor
New York, New York 10019
Attention: Vice Chairman
Facsimile: (212) 894-7477
Email: dgreenbaum@vno.com


and:


Vornado Realty Trust
210 Route 4 East
Paramus, New Jersey 07652
Attention: Chief Financial Officer
Facsimile: (201) 843-2198
Email: jmacnow@vno.com


-33-


    

--------------------------------------------------------------------------------





With a copy to:


Vornado Realty Trust
888 Seventh Avenue, 44th Floor
New York, New York 10019
Attention: Corporate Counsel
Facsimile: (212) 894-7070
Email: arice@vno.com


and:


Sullivan & Cromwell LLP
125 Broad Street
New York, New York 10004
Attention: Arthur S. Adler, Esq.
Facsimile: (212) 291-9001
Email: adlera@sullcrom.com


if to Investor:


c/o Crown Acquisitions Inc.
667 Madison Avenue, 12th Floor
New York, NY 10065
Attention: Haim Chera
Attention: Brittany Bragg
Facsimile: 347-649-9259
Email: HChera@cacq.com
Email: BBragg@cacq.com


with a copy to:


Simpson Thacher & Bartlett LLP
425 Lexington Avenue
New York, New York 10017
Attention: Scott M. Kobak, Esq.
Attention: Whitney W. Salinas, Esq.
Facsimile: 212-455-2502
Email: skobak@stblaw.com
Email: whitney.salinas@stblaw.com


Notices shall be deemed given on the date of receipt by the addressee or the
date receipt would have been effectuated if delivery were not refused. Notice
delivered by a party’s attorney shall be deemed to be notice given by such
party. Each party may designate a new or additional address by written notice to
the other in accordance with this Section. The inability to deliver a notice
because of a changed address of which proper notice was not given shall be
deemed a refusal of such notice.
-34-


    

--------------------------------------------------------------------------------






Section 12.8    Attorneys’ Fees. In the event of a judicial or administrative
proceeding or action by VRLP against Investor or by Investor against VRLP with
respect to the interpretation or enforcement of this Agreement, the prevailing
party shall be entitled to recover reasonable costs and expenses, including
reasonable attorneys’ fees and expenses, whether at the investigative, pretrial,
trial or appellate level. The prevailing party shall be determined by the court
based upon an assessment of which party’s major arguments or position prevailed.
The provisions of this Section shall survive the Closing, and shall not be
deemed merged into any instrument of conveyance delivered at the Closing.

Section 12.9    WAIVER OF CERTAIN DAMAGES. NOTWITHSTANDING ANYTHING HEREIN TO
THE CONTRARY, THE PARTIES HEREBY UNCONDITIONALLY AND IRREVOCABLY WAIVE AND
RELEASE ANY RIGHT, POWER OR PRIVILEGE EITHER MAY HAVE TO CLAIM OR RECEIVE FROM
THE OTHER PARTY ANY PUNITIVE, EXEMPLARY, STATUTORY OR TREBLE DAMAGES OR ANY
INCIDENTAL OR CONSEQUENTIAL DAMAGES WITH RESPECT TO ANY BREACH OF ITS
OBLIGATIONS UNDER THIS AGREEMENT; PROVIDED THAT THE FOREGOING SHALL NOT BE A
WAIVER OR RELEASE OF THE PARTIES RIGHTS TO SEEK ANY AND ALL DAMAGES WITH RESPECT
TO ANY CLAIMS ASSERTED BY A THIRD PARTY. THE FOREGOING WAIVER AND RELEASE SHALL
APPLY IN ALL ACTIONS OR PROCEEDINGS BETWEEN THE PARTIES. This Section 12.9 shall
survive Closing or any earlier termination of this Agreement.

Section 12.10    Time Periods. In the event any period for the performance of an
obligation hereunder, or during which a party has a right or option hereunder,
expires on a day that is not a Business Day, then such period shall be extended
to the next Business Day.

Section 12.11    Modification of Agreement. No modification of this Agreement
shall be deemed effective unless in writing and signed by the party to be
charged. Without limiting the foregoing, the written consent of Escrow Agent
shall not be necessary to change any provision of this Agreement that does not
affect the responsibilities of Escrow Agent.

Section 12.12    Further Instruments. Each party, promptly upon the request of
the other, shall execute and have acknowledged and delivered to the other or to
Escrow Agent, as may be appropriate, any and all further instruments reasonably
requested or appropriate to evidence or give effect to the provisions of, and
the transactions contemplated under, this Agreement and which are consistent
with the provisions of this Agreement.

Section 12.13    Descriptive Headings. The descriptive headings of the
paragraphs of this Agreement are inserted for convenience only and shall not
control or affect the meaning or construction of any provisions of this
Agreement.

Section 12.14    Time of the Essence. TIME IS OF THE ESSENCE with respect to
each of the provisions of this Agreement, except as otherwise specified herein.

Section 12.15    Construction of Agreement. This Agreement shall not be
construed more strictly against one party than against the other merely by
virtue of the fact that it may have been prepared primarily by counsel for one
of the parties, it being recognized that each
-35-


    

--------------------------------------------------------------------------------





of Investor and VRLP has contributed substantially and materially to the
preparation of this Agreement. References herein to the singular shall include
the plural and to the plural shall include the singular, and references to the
masculine gender shall include the feminine and neuter genders (and vice versa),
except where the same shall not be appropriate. For all purposes of this
Agreement, except as otherwise expressly provided or unless the context
otherwise requires, (a) the words “herein,” “hereof” and “hereunder” and other
words of similar import refer to this Agreement as a whole and not to any
particular Article, Section or other subdivision, and (b) the words “including”
and “include” and other words of similar import are deemed to be followed by the
phrase “without limitation”.

Section 12.16    JURY TRIAL WAIVER. THE PARTIES HERETO HEREBY WAIVE TRIAL BY
JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER IN CONTRACT OR TORT)
BROUGHT BY EITHER INVESTOR, ON THE ONE HAND, OR VRLP, ON THE OTHER HAND, AGAINST
THE OTHER IN RESPECT OF ANY MATTER ARISING OUT OF OR IN CONNECTION WITH THIS
AGREEMENT.

Section 12.17    Survival. Any obligations or liabilities of VRLP or Investor
hereunder shall survive the Closing Date only to the extent expressly provided
herein. Unless expressly stated otherwise, all terms and provisions contained
herein shall not survive Closing.

Section 12.18    Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed to be an original, but all of which
shall constitute one and the same instrument. The submission of a manually
executed signature page transmitted by facsimile (or similar electronic
transmission facility including by PDF) shall be considered as an “original”
signature page for purposes of this Agreement.

Section 12.19    Recordation. This Agreement may not be recorded by any party
hereto without the prior written consent of the other party hereto. The
provisions of this Section shall survive the Closing or any termination of this
Agreement.

Section 12.20    No Third Party Beneficiaries. This Agreement is for the sole
benefit of the parties hereto, their respective successors and permitted
assigns, and no other person or entity shall be entitled to rely upon or receive
any benefit from this Agreement or any term hereof (except with respect to the
indemnification provisions hereof).

Section 12.21    Press Releases. Neither VRLP nor Investor shall issue or cause
or permit its Affiliates to issue any press release or public statement with
respect to the transactions contemplated by this Agreement except in compliance
with Section 11.13 of the Amended and Restated Partnership Agreement.








[Signature pages follow]


















-36-






    

--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have executed this Transaction Agreement
as of the date first written above.
VRLP:
VORNADO REALTY L.P., a Delaware limited partnership


By:
Vornado Realty Trust, a Maryland real estate investment trust, its general
partner



By:
/s/ Alan J. Rice
Name: Alan J. Rice
Title: Senior Vice President











[Signatures continued on next page]












































-37-


    

--------------------------------------------------------------------------------





INVESTOR:


CROWN JEWEL PARTNER LLC, a Delaware limited liability company


By:
/s/ Brittany Bragg
Name: Brittany Bragg
Title: Authorized Person







































































-38-


    

--------------------------------------------------------------------------------










Exhibit A


DEFINITIONS


“666 Fifth Leases” is defined in Section 6.2(s).
“Additional Rent” means any payments for utilities, so-called escalation rent or
charges based upon operating expenses, labor costs, costs of living increases, a
percentage of sales or like items and other amounts and charges payable by
tenants.
“Affiliate” shall mean, for any Person, any other Person that directly or
indirectly through one or more intermediaries controls or is controlled by or is
under common control with that Person.
“Affiliate Agreement” shall mean any agreement, license or contract between any
member of the Partnership Group, on the one hand, and any VRLP Party (excluding
any member of the Partnership Group), on the other hand.
“Agreement” is defined in the Introduction.
“Amended and Restated Partnership Agreement” is defined in the Recitals.
“Amended and Restated REIT Agreement” is defined in the Recitals.
“Anti-Bribery Laws” is defined in Section 6.1(g).
“Balance of the Consideration” is defined in Section 1.2(b)(iii).
“Business Day” means any day other than Saturday, Sunday and any day on which
banks in New York, New York are authorized or required to close.
“Cap Amount” is defined in Section 6.3(c).
“Closing” means the consummation of the transaction contemplated by this
Agreement.
“Closing Date” is defined in Section 4.1.
“Closing Statement” is defined in Section 1.3(g).
“Code” means the Internal Revenue Code of 1986, as amended.
“Collective Bargaining Agreements” is defined in Section 6.2(k)(ii).
“Condo Documents” is defined in Section 6.2(p).


6.2(l)-1


        

--------------------------------------------------------------------------------





“Contracts” means all contracts and agreements between a Partnership Group
member and any third party for the provision of any services, repairs,
materials, equipment, maintenance, management, utilities or supplies to any of
the Properties binding upon the Partnership Group or any Property, together with
any additional contracts, equipment leases, agreements, and any modifications of
any of the foregoing that are entered into in accordance with the terms of
Article VI above, but excluding the 666 Fifth Leases, the Condo Documents and
the Collective Bargaining Agreements.
“Current Month” is defined in Section 1.3(e)(ii)(A).
“Cut-Off Time” is defined in Section 1.3(e).
“Deposit” is defined in Section 1.2(b)(i).
“Effective Date” is defined in the Introduction.
“Employee Plan” is defined in Section 6.2(l).
“Employees” is defined in Section 6.2(k)(i).
“Environmental Claims” shall mean any claim for reimbursement or remediation
expense, contribution, personal injury, property damage or damage to natural
resources made by any Governmental Authority or other Person arising from or in
connection with the presence or release of any Hazardous Materials over, on, in
or under any Property, or the violation of any Environmental Laws with respect
to any Property.
“Environmental Law” means any Law now or hereafter in effect relating to the
protection of human health, the environment, or occupational health and safety.
Environmental Law includes (a) (i) the Comprehensive Environmental Response,
Compensation and Liability Act of 1980, 42 U.S.C. § 9601 et seq.; (ii) the
Resource Conservation and Recovery Act, 42 U.S.C. § 6901 et seq.; (iii) the
Hazardous Materials Transportation Act, 49 U.S.C. § 1801 et seq.; (iv) the Clean
Water Act, 33 U.S.C. § 1251 et seq.; (v) the Clean Air Act, 42 U.S.C. § 7401 et
seq.; (vi) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq.; (vii) the
Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., (viii) the Federal
Water Pollution Control Act, 33 U.S.C. § 2601 et seq. and (viv) each state or
local Law corresponding thereto, all as amended, modified or revised as of the
Closing Date; and (b) common law duties and obligations that might give rise to
claims for personal injury, contribution, or property damage allegedly due to,
or arising from acts or omissions related to, releases of or exposure to
Hazardous Materials.
“Environmental Liabilities” shall mean any liabilities or obligations of any
kind or nature imposed on the Person in question pursuant to any Environmental
Laws, including, without limitation, any (i) obligations to manage, control,
contain, remove, remedy, respond to, clean up or abate any actual or potential
release of Hazardous Materials or other pollution or contamination of any water,
soil, sediment, air or other environmental media, whether or not located on the
applicable Property and whether or not arising from the operations or activities
with respect to the applicable Property, and (ii) liabilities or obligations
with respect to the


-2-


    

--------------------------------------------------------------------------------





manufacture, generation, formulation, processing, use, treatment, handling,
storage, disposal, distribution or transportation of any Hazardous Materials.
“Environmental Reports” is defined in Section 6.2(n).
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.
“ERISA Affiliate” means any entity that is considered a single employer with any
other Person under Section 4001(b) of ERISA or part of the same “controlled
group” as any other Person for purposes of Section 302(d)(3) of ERISA and/or
Section 414 of the Code.
“Escrow Agent” is defined in Section 1.2(b)(i).
“Escrow Agreement” means that certain Escrow Agreement by and between Crown
Jewel JV LLC, Vornado Realty L.P. and Chicago Title Insurance Company, dated
January 11, 2019.
“Existing Indebtedness” means the loans identified on Schedule 6.2(m) attached
hereto.
“Existing Leases” means the leases and agreements listed in the Lease Schedule
attached hereto.
“Express Representations and Warranties” is defined in Section 11.1.
“Financial Statements” is defined in Section 6.2(c)(i).
“Financing Costs” is defined in Section 1.3(d).
“Fundamental Representations” is defined in Section 6.3(c).
“Governmental Authority” means any federal, state or local government or other
political subdivision thereof, including, without limitation, any agency,
commission, tribunal, arbitral body or entity exercising executive, legislative,
judicial, regulatory or administrative governmental powers or functions, in each
case to the extent the same has jurisdiction over the Person or property in
question.
“Governmental Plan” is defined in Section 6.1(i).
“Hazardous Materials” means any and all substances (whether solid, liquid or
gas) defined, listed or otherwise classified as pollutants (as defined at 33
U.S.C. § 1362(6)), contaminants, solid waste (as defined at 42 U.S.C. §
6903(27), hazardous wastes (as defined at 42 U.S.C. § 6903(5)), hazardous
substances (as defined at 42 U.S.C. § 9601(14)), hazardous materials, extremely
hazardous wastes or words of similar meaning or regulatory effect under any
present or future Environmental Laws, including petroleum and petroleum products
and constituents, asbestos and asbestos-containing materials, polychlorinated
biphenyls, lead, radon, radioactive materials, flammables, explosives, “mold” or
“microbial” matter, but excluding




-3-


    

--------------------------------------------------------------------------------





substances of kinds and in amounts ordinarily and customarily used or stored in
similar properties for the purposes of cleaning or other maintenance or
operations and otherwise in compliance with Laws.
“Inspections” means examinations, tests, investigations and studies of the
Properties by Investor or its agents, Affiliates, contractors or employees,
whether before or after the Effective Date.
“Investor” is defined in the Introduction.
“Investor Initial Contribution” is defined in the Recitals.
“Investor Interests” is defined in the Recitals.
“Investor Parties” means Investor and its successors, assigns, partners,
directors, officers, employees, agents, advisers, attorneys, administrators,
subsidiaries, members, direct and indirect owners, Affiliates, shareholders and
representatives, but excluding the Partnership Group.
“Investor’s Knowledge” or other references to the knowledge of the Investor
means the current actual knowledge of Haim Chera and Brittany Bragg, without any
duty of inquiry, and shall not be construed, by imputation or otherwise, to
refer to the knowledge of the Investor, any Affiliate of the Investor or any
other Person. The named individual shall have no personal liability by virtue of
inclusion in this definition.
“Investor’s Percentage” means the Investor’s effective indirect ownership
interest in the applicable Property after taking into account (x) any common
equity interests held by VRLP or its Affiliates in any Subsidiary and (ii) any
equity interest held by any party other than a member of the Partnership Group
in any Subsidiary.
“Law” means any constitution, treaty, statute, common law duty or obligation,
administrative rule, regulation, guidance, consent, agreement, permit,
ordinance, code, determination, judgment, directive, requirement or order.
“Lease” means any leases, subleases, licenses or other similar occupancy
agreements affecting any of the Properties and entered into by the applicable
Property Owner (or a predecessor-in-interest) as landlord, together with all
amendments, renewals, modifications, written waivers and guaranties thereof, if
any.
“Lease Schedule” is defined in Section 6.2(i).
“Leasing Commission” means a commission, finder’s fee or similar compensation
payable to a third party with respect to the execution, expansion or renewal of
a Lease.
“Liabilities” means any and all debts, liabilities, commitments and obligations
of any kind, whether fixed, contingent or absolute, matured or unmatured,
liquidated or unliquidated, accrued or not accrued, determined, determinable or
otherwise, however arising




-4-


    

--------------------------------------------------------------------------------





(including whether arising out of any contract or tort based on negligence or
strict liability) to the extent the same would be required by U.S. generally
accepted accounting principles to be reflected in financial statements or
disclosed in the notes thereto.
“Losses” means claims, losses, damages, liabilities, fines, penalties, charges,
administrative and judicial proceedings (including informal proceedings) and
orders, judgments, remedial action, requirements, enforcement actions of any
kind, and all reasonable costs and expenses incurred in connection therewith
(including the reasonable fees and expenses of attorneys, paralegals, experts,
consultant and other professional advisers).
“Material Contracts” shall mean all Contracts that are either (i) not terminable
as of right and without cause on thirty (30) days’ or less notice without cost
or penalty or (ii) require the payment by, or on behalf of, any member of the
Partnership Group of more than $100,000 in any calendar year.
“Material Signage Agreement” means (i) any lease, advertising agreement or other
agreement with respect to signage at a Property that either (x) if a service
contract, has a term (including all extension options) of greater than six (6)
months and requires the payment of more than $100,000 in any calendar year or
(y) if a lease or sublease, requires the payment of more than $500,000 in any
calendar year or (ii) is a brokerage or management agreement entered into by a
member of the Partnership Group or any VRLP Party with respect to signage at a
Property.
“Membership Interest” means the entire interest of a Member in a limited
liability company, including such Member’s limited liability company interest in
such limited liability company and such Member’s right to vote and participate
in management of such limited liability company and to receive and inspect
information relating to such limited liability company and all other rights
afforded a Member under the Delaware Limited Liability Company Act and the
Organizational Documents of such limited liability company.
“New Leases” is defined in Section 1.3(e)(iii).
“OFAC” is defined in Section 6.1(f)(i).
“Organizational Documents” is defined in Section 6.2(d).
“Other Unit Owner” shall mean the owner (other than a member of the Partnership
Group) of a unit in a condominium established pursuant to the Condo Documents.
“Other Taxes” is defined in Section 7.1(a).
“Partnership” is defined in the Recitals.
“Partnership Group” is defined in the Recitals.
“Partnership Group Employees” is defined in Section 6.2(k)(i).     
“Partnership Plan” is defined in Section 6.2(l).
-5-


    

--------------------------------------------------------------------------------





“Person” means an individual, partnership, corporation, limited liability
company, trust or other legal entity.
“Plan” is defined in Section 6.4(f).
“Post-Closing Statement” is defined in Section 1.3(g).
“Post-Closing Tax Period” is defined in Section 7.1(a).
“Pre-Closing Tax Period” is defined in Section 7.1(a).
“Property” and “Properties” are defined in the Recitals.
“Property Owner” means each Subsidiary identified as a Property Owner on Exhibit
B-2.
“Property Taxes” is defined in Section 1.3(e)(i).
“Purchase Price” is defined in Section 1.2.
“REIT” means each Subsidiary identified as a “REIT” on Exhibit B-2.
“Signage Schedule” is defined in Section 6.2(u).
“Straddle Period” is defined in Section 7.1(b).
“Survival Period” is defined in Section 6.5.
“Tax” is defined in Section 7.1(a).
“Tax Return” shall mean any return, declaration, report, claim for refund,
information return, statement or other information relating to Taxes filed or
required to be filed with any Governmental Authority, including any schedule or
attachment thereto, and including any amendment thereof.
“Tenant Inducement Costs” shall mean costs under any Lease required to be paid
or incurred by the landlord thereunder to or for the benefit of the tenant
thereunder which is in the nature of a tenant inducement, including completion
by the landlord of tenant improvements and the cost thereof (including hard and
soft costs), tenant improvement and other tenant allowances or other tenant
inducements, lease buyout costs or other payments made for purposes of
satisfying or terminating the obligations of the tenant under such Lease,
relocation costs, loss of income resulting from any free rental period or rent
abatements, and moving, design and refurbishment, attorney’s fees and expenses
and architectural fees.
“Threshold Amount” is defined in Section 6.3(c).
“TI/LC Schedule” is defined in Section 6.2(i).


-6-


    

--------------------------------------------------------------------------------





“Title Company” means Chicago Title Insurance Company or another nationally
recognized title insurance company.
“Transfer Tax Returns” is defined in Section 4.3(i).
“Violations” shall mean all violations of applicable Law relating to the
applicable Property now or hereafter issued or noted, including but not limited
to (i) any open or expired building permits or (ii) building, zoning or fire
code violations, and any fines or penalties associated with each of the
foregoing.
“VRLP” is defined in the Introduction.
“VRLP Due Diligence Materials” is defined in Section 3.1(a).
“VRLP Employees” is defined in Section 6.2(k)(i).
“VRLP Parties” means VRLP, the Partnership Group, VRLP’s property managers, and
their successors, assigns, partners, directors, officers, employees, agents,
advisers, attorneys, administrators, subsidiaries, members, direct and indirect
owners, Affiliates, shareholders and representatives.
“VRLP Plan” is defined in Section 6.2(l).
“VRLP’s Knowledge” or other references to the knowledge of VRLP means the
current actual knowledge of Michael Franco, Tom Sanelli, Steve Santora, Michael
Schnitt and Craig Stern, and shall not be construed, by imputation or otherwise,
to refer to the knowledge of VRLP, any Affiliate of VRLP or any other Person or
to impose upon the parties listed herein any duty to investigate the matter to
which such actual knowledge, or the absence thereof, pertains. The named
individuals shall have no personal liability by virtue of inclusion in this
definition.
“VRLP’s Percentage” means 100% minus the Investor’s Percentage.


































-7-


    